Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 2 (the “Amendment No. 2”) is being executed and delivered as
of December 21, 2012, by and among Chicago Bridge and Iron Company N.V., a
corporation organized under the laws of the Kingdom of the Netherlands (the
“Company”), certain Subsidiaries party to the hereinafter identified and defined
Credit Agreement, as borrowers (the “Subsidiary Borrowers” and together with the
Company, the “Borrowers”), JPMorgan Chase Bank, National Association, as
administrative agent (the “Administrative Agent”) under said Credit Agreement,
and the Required Lenders party hereto. All capitalized terms used herein without
definition shall have the same meanings as set forth in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Company, the Subsidiary Borrowers, the Lenders and the
Administrative Agent are currently parties to that certain Third Amended and
Restated Credit Agreement, dated as of July 23, 2010 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders agree to amend the Credit
Agreement and the Subsidiary Guaranty in certain respects;

WHEREAS, on the terms and conditions set forth herein, the Required Lenders have
agreed to amend the Credit Agreement and the Subsidiary Guaranty as hereinafter
set forth.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrowers and the Lenders,
such parties hereby agree as follows:

1. Amendment to the Credit Agreement. Effective as of the date first written
above, upon the satisfaction of the conditions set forth in Section 3 below, the
Credit Agreement is hereby amended as follows:

(a) Section 1.1 is hereby amended by modifying and adding the following
definitions in their appropriate alphabetical order thereof:

““Additional Revolver” means a new revolving facility in an aggregate principal
amount of up to $650.0 million (as may be increased pursuant to the accordion
feature), with Bank of America, N.A. as administrative agent, CBI Delaware, as
borrower and the Company and its Subsidiaries as guarantors.”

The definition of Adjusted Indebtedness is amended by replacing “and” at the end
of clause (i) thereof with “,” and by replacing the period at the end thereof
with the following: “and (iii) Escrowed Proceeds.”

 

1



--------------------------------------------------------------------------------

““Bridge Facility” means bridge loans in an aggregate principal amount of up to
$800.0 million (as may be increased by the lead arrangers thereof) under a
senior bridge facility with Bank of America, N.A. as administrative agent, CBI
Delaware, as borrower and the Company and its Subsidiaries as guarantors.”

““CBI Delaware” means Chicago Bridge & Iron Company (Delaware), a Delaware
corporation.”

The definition of Consolidated Fixed Charges is amended by inserting the
following proviso at the end thereof: “; provided, that for each period
following the Transaction Closing Date until four full quarters following the
Transaction Closing Date have passed, interest expense shall be calculated by
multiplying the interest expense for the first such quarter by four, and for the
period of two such quarters by two and for the period of three such quarters by
4/3.”

The definition of Consolidated Net Income Available for Fixed Charges is amended
by replacing “and” at the end of clause (i) thereof with “,” and by replacing
the period at the end thereof with the following: “(iii) extraordinary, unusual
or non-recurring charges otherwise deducted in arriving at Consolidated Net
Income for such period arising from (A) the GenOn AQC Project, in an aggregate
amount not to exceed $20.1 million, incurred prior to May 31, 2012 and (B) the
Dominion project in an aggregate amount not to exceed $88 million, incurred
prior to May 31, 2012, (iv) to the extent not already included in Consolidated
Net Income, dividends and distributions actually received in cash during such
period from Persons that are not Subsidiaries of the Company, (v) retention
bonuses paid to officers, directors and employees of the Company and its
Subsidiaries in connection with the Transaction not to exceed $25,000,000,
(vi) any charges, fees and expenses incurred in connection with the Transaction,
the transactions related thereto, and any related issuance of Indebtedness or
equity, whether or not successful, (vii) charges, expenses and losses incurred
in connection with restructuring and integration activities in connection with
the Transaction, including in connection with closures of certain facilities and
termination of leases, and (viii) expenses incurred in connection with the Shaw
Acquisition and relating to termination and severance as to, or relocation of,
officers, directors and employees not exceeding $110,000,000; provided that
EBITDA shall exclude the EBITDA of the business sold pursuant to the E&C Sale
(as defined in the Transaction Agreement) from and after the date that the E&C
Sale is consummated, on a pro forma basis as if the E&C Sale had occurred on the
first business day of the period; provided, further, that clauses (iii), (v),
(vii) and (viii) of this definition shall be applicable only from and after the
consummation of the Shaw Acquisition.”

The definition of Contractual Obligation is amended by deleting “the Term Loan
Agreement and”.

““EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) EBIT plus (ii) depreciation expense to the extent deducted in computing
Consolidated Net Income, plus (iii) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Consolidated Net Income, plus (iv) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, plus (v) extraordinary, unusual or non-recurring
charges otherwise deducted in arriving at Consolidated Net Income for such
period arising from (A) the GenOn AQC Project, in an

 

2



--------------------------------------------------------------------------------

aggregate amount not to exceed $20.1 million, incurred prior to May 31, 2012 and
(B) the Dominion project in an aggregate amount not to exceed $88 million,
incurred prior to May 31, 2012, plus (vi) to the extent not already included in
Consolidated Net Income, dividends and distributions actually received in cash
during such period from Persons that are not Subsidiaries of the Company plus
(vii) retention bonuses paid to officers, directors and employees of the Company
and its Subsidiaries in connection with the Transaction not to exceed
$25,000,000, plus (viii) any charges, fees and expenses incurred in connection
with the Transaction, the transactions related thereto, and any related issuance
of Indebtedness or equity, whether or not successful, plus (ix) charges,
expenses and losses incurred in connection with restructuring and integration
activities in connection with the Transaction, including in connection with
closures of certain facilities and termination of leases, plus (x) expenses
incurred in connection with the Shaw Acquisition and relating to termination and
severance as to, or relocation of, officers, directors and employees not
exceeding $110,000,000; provided that EBITDA shall exclude the EBITDA of the
business sold pursuant to the E&C Sale (as defined in the Transaction Agreement)
from and after the date that the E&C Sale is consummated, on a pro forma basis
as if the E&C Sale had occurred on the first business day of the period;
provided, further, that clauses (v), (vii), (ix) and (x) of this definition
shall be applicable only from and after the consummation of the Shaw
Acquisition.”

““Escrowed Proceeds” means the proceeds from the Takeout Financing that are
funded into escrow in one or more escrow accounts which will be released from
escrow pursuant to and in accordance with the terms of the escrow agreement
among CBI Delaware, the purchasers of the Notes and the escrow agent
thereunder.”

The definition of Indebtedness is amended by inserting the following phrase at
the end thereof: “, in each case, excluding in any event the NEH Bonds, and the
Lien on stock of NEH securing such bonds.”

““NEH” means Nuclear Energy Holdings, L.L.C., a Delaware limited liability
company and wholly owned subsidiary of the Company.”

““NEH Bonds” means the 2.20% bonds and 2.398% bonds due March 15, 2013 issued by
NEH.”

““New Subsidiary” means a Subsidiary formed or acquired after the Closing
Date.”“

““Note Purchase Agreement” means that certain Note Purchase and Guarantee
Agreement among CBI Delaware, the Company and the institutional investors named
therein.”

““Notes” means senior notes in an aggregate principal amount of up to
$800,000,000 to be issued by the Company pursuant to the Note Purchase Agreement
to finance the Transaction, to refinance the Bridge Facility and as otherwise
set forth in the Note Purchase Agreement.”

The definition of Obligations is amended by replacing the period at the end
thereof with “but excludes Hedging Obligations.”

““Permitted Refinancing” means, with respect to any Indebtedness (the
“Refinanced Indebtedness”), any refinancings, refundings, renewals or extensions
thereof (the “Refinancing Indebtedness” thereof); provided that (a) at the time
of such refinancing, refunding, renewal or extension, no Default has occurred
and is continuing, (b) the amount of such Refinancing

 

3



--------------------------------------------------------------------------------

Indebtedness does not exceed the amount of such Refinanced Indebtedness except
by an amount equal to customary underwriting discounts, fees or commissions,
expenses and prepayment premium (if any) incurred in connection with such
refinancing, refunding, renewal or extension, plus any existing commitments
unutilized under such Refinanced Indebtedness and (c) such Refinancing
Indebtedness (i) has a weighted average maturity (measured as of the date of
such refinancing, refunding, renewal or extension) and a maturity no shorter
than that of such Refinanced Indebtedness, (ii) is not secured by any property
or any Lien other than that (if any) securing such Refinanced Indebtedness,
(iii) is not guaranteed by or secured by any property of any guarantor or other
obligor which is not also a guarantor or obligor of such Refinanced
Indebtedness, (iv) if such Refinanced Indebtedness is subordinated in right of
payment to the Obligations, is subordinated in right of payment to the
Obligations on terms no less favorable to the Lenders than those contained in
the documentation governing such Refinanced Indebtedness, (v) does not have
covenants, events of default or other material terms, taken as a whole, that are
less favorable to the Loans Parties than those of the Refinanced Indebtedness
and (vi) has an interest rate not exceeding the then applicable market interest
rate.”

The definition of Restricted Payment is amended by replacing “the Term Loan
Agreement or the Letter of Credit Agreement” in clause (b) therereof with “the
Letter of Credit Agreement or any termination thereof”.

““Shaw Acquisition” means the acquisition of The Shaw Group Inc. by the Company
(by means of a merger of a Subsidiary thereof into The Shaw Group Inc.) pursuant
to the Transaction Agreement as in effect on the date hereof.”

The definition of Subsidiary is amended by inserting the following phrase at the
end thereof: “(excluding NEH)”.

““Takeout Financing” means the issuance of the Notes pursuant to the Note
Purchase Agreement.”

““Term Facility” means a senior term loan facility in an aggregate principal
amount of up to $1.0 billion (as may be increased pursuant to the accordion
feature) with Bank of America, N.A. as administrative agent, CBI Delaware, as
borrower and the Company and its Subsidiaries as guarantors.”

The definition of Term Loan Agreement is deleted in its entirety.

““Transaction” means the Shaw Acquisition, the payment of fees and expenses in
connection therewith, any issuance by the Company of its common equity to
consummate the Transaction or refinance any debt issued to consummate the
Transaction, and any combination of the entering into and funding of the Term
Facility, the issuance and placement of the Notes, the entering into and funding
of the Bridge Facility, the amendment of this Agreement pursuant to Amendment
No. 2 thereto dated as of December 21, 2012, and the entering into and funding
the Additional Revolver.”

““Transaction Agreement” means that certain transaction agreement dated as of
July 30, 2012 by and among the Company, Crystal Merger Subsidiary Inc. and The
Shaw Group Inc.”

““Transaction Closing Date” means the date of consummation of the Shaw
Acquisition, on or before April 30, 2013 or June 30, 2013 if the Outside Date
(as defined in the Transaction Agreement) shall have been extended to June 30,
2013 pursuant to Section 8.1(b)(i) of the Transaction Agreement as in effect on
July 30, 2012).”

 

4



--------------------------------------------------------------------------------

““Transaction Facilities” means the credit facility established under this
Agreement, the Additional Revolver, the Bridge Facility, the Term Facility and
the Takeout Financing.”

(b) Section 2.14(A) is hereby amended by adding the phrase “It is the intention
of all the parties hereto that the Obligations of each Borrower hereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to the
Obligations of each Borrower hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Lenders and the Borrowers hereby irrevocably agree
that the Obligations of each Borrower hereunder shall be limited to the maximum
amount as will result in the Obligations of such Borrower hereunder not
constituting a fraudulent transfer or conveyance. Each Borrower hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to the Administrative Agent, any Lender or any Issuing Bank,
such Borrower will contribute, to the maximum extent permitted by law, such
amounts to each other Borrower so as to maximize the aggregate amount paid to
the Administrative Agent, the Lenders and the Issuing Banks under or in respect
of the Loan Documents.” to the end thereof.

(c) Section 5.3 is hereby amended by deleting the phrase “or convert or continue
any Advance” contained in the first paragraph thereof.

(d) Section 6.8 is hereby amended by adding the phrase “As of December 21, 2012”
at the beginning of the first sentence thereof and also at the beginning of the
second sentence thereof.

(e) Section 6.9 is hereby amended by (i) adding the phrase “except as set forth
on Schedule 6.9” at the end of the first sentence thereof and at the end of the
tenth sentence thereof and (ii) replacing the figure “$2,000,000 therein with
the figure “$20,000,000”.

(f) Section 6.17(b) is hereby amended by replacing the figure “$5,000,000”
therein with the figure “$20,000,000”.

(g) Section 7.2(G) is hereby amended by replacing the figure “$20,000,000”
therein with the figure “$40,000,000” and by adding the phrase “or except as set
forth on Schedule 6.9” at the end of the sentence thereof.

(h) Section 7.2(I) is hereby amended by replacing the figure “$20,000,000”
therein with the figure “$40,000,000”.

(i) Section 7.2(J) is hereby amended by adding the phrase “including the Shaw
Acquisition and the payment of fees, expenses and compensation in connection
therewith” at the end of the first sentence thereof.

(j) Section 7.2(L) is hereby amended by replacing the figure “$20,000,000”
therein with the figure “$40,000,000”.

 

5



--------------------------------------------------------------------------------

(k) Section 7.3(A) is hereby amended to include the following clauses in the
appropriate numerical order thereof:

“(x) Indebtedness of The Shaw Group Inc. or any of its Subsidiaries existing on
the Transaction Closing Date and permitted under the Transaction Agreement;

(xi) Indebtedness of the Company and any Subsidiary Guarantor in respect of the
Additional Revolver (and any Permitted Refinancing thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment and is not
guaranteed by any Subsidiary that is not a Subsidiary Guarantor;

(xii) Indebtedness of the Company and any Subsidiary Guarantor in respect of the
Bridge Facility (and any Permitted Refinancing thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment and is not
guaranteed by any Subsidiary that is not a Subsidiary Guarantor;

(xiii) Indebtedness of the Company and any Subsidiary Guarantor in respect of
the Term Facility (and any Permitted Refinancing thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment and is not
guaranteed by any Subsidiary that is not a Subsidiary Guarantor; and

(xiv) Indebtedness of the Company and any Subsidiary Guarantor in respect of the
Takeout Financing (and any Permitted Refinancing thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment (other than
pursuant to the terms of the Escrow Agreement (as defined in the Note Purchase
Agreement) with respect to the Escrowed Proceeds) and is not guaranteed by any
Subsidiary that is not a Subsidiary Guarantor.”

(l) Section 7.3(A)(vii) is hereby amended by deleting “or in the Term Loan
Agreement and the other ‘Loan Documents’ (as defined in the Term Loan
Agreement)”.

(m) Section 7.3(A)(viii) is hereby amended by deleting the figure “$60,000,000”
contained therein and substituting in lieu thereof the figure “$120,000,000”.

(n) Section 7.3(A)(ix)(b) is hereby amended by deleting the figure “$20,000,000”
contained therein and substituting in lieu thereof the figure “$50,000,000”.

(o) Section 7.3(B)(vi) is hereby amended by deleting the figure “$40,000,000”
contained therein and substituting in lieu thereof the figure “$80,000,000”.

(p) Section 7.3(C) is hereby amended to include the following clauses in the
appropriate numerical order thereof:

“(v) Liens on the assets of the The Shaw Group Inc. and its Subsidiaries,
existing on the Transaction Closing Date and permitted under the Transaction
Agreement, provided that such Liens extend only to such assets or proceeds
thereof and were not incurred in contemplation of the Shaw Acquisition
(including liens on the equity interests of NEH securing the NEH Bonds);

(vi) prior to the Transaction Closing Date, Liens on the Escrowed Proceeds
securing the repayment of the Escrowed Proceeds to the holders of Notes; and

 

6



--------------------------------------------------------------------------------

(vii) as long as the obligations under this Agreement are secured equally and
ratably by the same collateral subject to such Liens, Liens securing the other
Transaction Facilities (and any Permitted Refinancing thereof).”

(q) Section 7.3(C)(iii) is hereby amended in its entirety to read “[reserved]”.

(r) Section 7.3(C) is hereby further amended to amend in its entirety the full
paragraph appearing after the numbered clauses therein to read as follows:

“In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that (x) any agreement, note, indenture or other
instrument in connection with purchase money Indebtedness (including Capitalized
Leases) incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness and (y) the
Transaction Facilities (and any Permitted Refinancing thereof) may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders unless
such Indebtedness is secured equally and ratably with the Obligations.”

(s) Section 7.3(D) is hereby amended to include the following clauses in the
appropriate numerical order thereof:

“(xi) (A)Investments made to consummate the Shaw Acquisition and (B) to the
extent constituting Investments, transactions permitted by any of Sections
7.3(G)(ii) through (iv); and

(xii) Investments of The Shaw Group Inc. and its Subsidiaries on the Transaction
Closing Date and permitted under the Transaction Agreement.”

(t) Section 7.3(E) is hereby amended to include the following clause in the
appropriate numerical order thereof:

“ (v) Contingent Obligations in respect of the Transaction Facilities and
Contingent Obligations of The Shaw Group Inc. and its Subsidiaries existing on
the Transaction Closing Date and permitted under the Transaction Agreement.”

(u) Section 7.3(E)(iii) is hereby further amended by deleting “the Term Loan
Agreement or” in clause (y) therein.

(v) Section 7.3(F) is hereby amended to delete “and” at the end of clause
(e) thereof, to replace the period at the end of clause (f) thereof with “; and”
and to include the following clause at the end thereof:

“ (g) the consummation of the Shaw Acquisition.”

(w) Section 7.3(F)(f) is hereby amended by deleting the phrase “during the term
of this Agreement” and substituting in lieu thereof the phrase “from and after
December 21, 2012”.

 

7



--------------------------------------------------------------------------------

(x) Section 7.3(G) is hereby amended in its entirety to read as follows:

“(g) Transactions with Shareholders and Affiliates. Other than (i) Investments
permitted by Section 7.3(D), (ii) any renewal or replacement of existing letters
of credit (without increasing the face amount thereof) issued in favor of NEH
for the account of the Company in respect of the 2006 Bond Trust Deed made on
October 13, 2006 between NEH and The Bank of New York (the “2006 Bond Trust
Deed”), (iii) the payment of reasonable fees and expenses in connection with the
transactions contemplated by the 2006 Bond Trust Deed and the Put Option
Agreement (as defined in the Transaction Agreement), (iv) the pledge of the
stock of NEH to secure the obligations of NEH under the 2006 Bond Trust Deed and
(v) the existence and performance of related obligations in respect of the
actions described in clauses (ii) through (iv), neither the Company nor any of
its Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to any holder or holders of any of the Equity Interests of the Company,
or with any Affiliate of the Company which is not its Subsidiary of the Company,
on terms that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate.”

(y) Section 7.3(H) is hereby amended to include the following clause in the
appropriate numerical order thereof:

“ (iv) Fundamental Changes entered into to consummate the Shaw Acquisition.”

(z) Section 7.3(I) is hereby amended in its entirety to read as follows:

“(I) Sales and Leasebacks. Neither the Company nor any of its Subsidiaries shall
become liable, directly, by assumption or by Contingent Obligation, with respect
to any Sale and Leaseback Transaction (other than the Permitted Sale and
Leaseback Transactions and sale and leaseback obligations of The Shaw Group Inc.
and its Subsidiaries existing on the Transaction Closing Date and permitted
under the Transaction Agreement), unless the sale involved is not prohibited
under Section 7.3(B), the lease involved is not prohibited under Section 7.3(A)
and any related Investment is not prohibited under Section 7.3(D).”

(aa) Section 7.3(K) is hereby amended by amending in its entirety the phrase
appearing immediately after clause (iv) thereof to read as follows: “in each
case except as set forth on Schedule 6.9 or except where such transaction,
events, circumstances or failures are not, individually or in the aggregate in
excess of $40,000,000”.

(bb) Section 7.3(L) is hereby amended by adding the phrase “except as reasonably
necessary to consummate the Shaw Acquisition” at the end of the sentence
thereof.

(cc) Section 7.3(M) is hereby amended by adding the phrase “except that the
fiscal year of The Shaw Group Inc. may be changed to match that of the Company
after consummation of the Shaw Acquisition” at the end of the sentence thereof.

(dd) Section 7.3(N) is hereby amended by adding the phrase “and except for any
such encumbrance or restriction (i) binding upon The Shaw Group Inc. and its
Subsidiaries existing on the Transaction Closing Date and permitted under the
Transaction Agreement or (ii) contained in any of the Transaction Facilities,”
after the phrase “Except as set forth on Schedule 7.3(N),” contained in the
first sentence thereof.

 

8



--------------------------------------------------------------------------------

(ee) Section 7.3(S) is hereby amended in its entirety to read as follows:

“(S) Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, declare, make or pay any Restricted Payments in excess of
$200,000,000 in the aggregate during any period of twelve (12) consecutive
months, other than (i) permitted Restricted Payments listed on Schedule 7.3(S),
(ii) payments and prepayments of debt permitted by Section 7.3(A)(x),
(iii) payments and prepayments of the Transaction Facilities, including, in the
case of funding of any Takeout Financing into escrow, any applicable mandatory
redemption thereof where the conditions to the release of proceeds from such
escrow are not satisfied after the applicable period and (iv) Restricted
Payments not exceeding $100,000,000 in the aggregate during any period of twelve
(12) consecutive months so long as when each such Restricted Payment is made, on
a pro forma basis the ratio of (x) all Adjusted Indebtedness of the Company and
its Subsidiaries, other than Indebtedness in respect of Financial Letters of
Credit to (y) EBITDA for the most recently-ended period of four-fiscal quarters,
shall be less than 2.00:1.00.”

(ff) Section 7.4(A) is hereby amended in its entirety to read as follows:

“(A) Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) all Adjusted Indebtedness of the Company and its
Subsidiaries as of any date of determination to (ii) EBITDA for the most
recently-ended period of four-fiscal quarters for which financial statements
were required to be delivered to be greater than (x) if the Transaction Closing
Date has not occurred, 2.50 to 1.00 or (y) if the Transaction Closing Date has
occurred, the ratio set forth below for such applicable fiscal period:

 

Period of Four Fiscal Quarters:

   Leverage Ratio  

The first two fiscal quarters ending immediately after the Transaction Closing
Date

     3.25:1.00   

Third and fourth fiscal quarters ending immediately after the Transaction
Closing Date

     3.00:1.00   

Fifth and six fiscal quarters ending immediately after the Transaction Closing
Date

     2.75:1.00   

Thereafter

     2.50:1.00   

For the avoidance of doubt, the Indebtedness of NEH will be excluded from the
Leverage Ratio. The Leverage Ratio (and for purposes of determining the
Applicable Floating Rate Margin, Applicable Eurodollar Margin, Applicable L/C
Fee Percentage and Applicable Commitment Fee Percentage pursuant to
Section 2.14(D)(ii), the Pricing Ratio) shall be calculated, (i) in the case of
a determination thereof on the Transaction Closing Date or on a pro forma basis
after giving effect to any action on any date (including, without limitation,
for purposes of Section 7.3(S)(iv)), based upon (A) for Adjusted Indebtedness,
Adjusted Indebtedness as of the Transaction Closing Date or such date, as
applicable, after giving pro forma effect to all actions as of the Transaction
Closing Date or such date, as applicable and (B) for EBITDA, as described in
clause (ii)(B) below; and (ii) in each other case, determined as of the last day
of each fiscal quarter based upon (A) for Adjusted Indebtedness, Adjusted

 

9



--------------------------------------------------------------------------------

Indebtedness as of the last day of each such fiscal quarter and (B) for EBITDA,
the actual amount for the four quarter period ending on such day, calculated,
with respect to Permitted Acquisitions, on a pro forma basis using historical
audited and reviewed unaudited financial statements obtained from the seller(s)
in such Permitted Acquisition, broken down by fiscal quarter in the Company’s
reasonable judgment and satisfactory to the Administrative Agent and as reported
to the Administrative Agent pursuant to the provisions of Section 7.3(F)(b).”

(gg) Section 8.1(E) is hereby amended by replacing “Twenty Million and 00/100
Dollars ($20,000,000)” contained therein with “Forty Million and 00/100 Dollars
($40,000,000)”.

(hh) Section 8.1(E) is hereby amended by replacing “offer to purchase” contained
therein with “offer to redeem or purchase” and by replacing “redemption, early
amortization” contained therein with “redemption, purchase, early amortization”.

(ii) Section 8.1(G) is hereby amended by adding the phrase “except for any
proceeding to wind up the Toronto office of the business sold pursuant to the
E&C Sale (to the extent bankruptcy has been initiated by The Shaw Group Inc.
prior to the Transaction Closing Date)” at the end of clause (i) thereof.

(jj) Section 8.1(H) is hereby amended by deleting the phrase “Twenty Million and
00/100 Dollars ($20,000,000)” contained therein and substituting in lieu thereof
the term “Forty Million and 00/100 Dollars ($40,000,000)”, and adding the phrase
“except for money judgment(s), writ or warrant of attachment, or similar process
against the equity interests of NEH obtained by Toshiba, Trustee or bondholders
under the 2006 Bond Trust Deed (each capitalized term as defined in the
Transaction Agreement)” at the end thereof.

(kk) Section 8.1(K) is hereby amended by replacing the figure “$20,000,000”
therein with the figure “$40,000,000” and by adding the phrase “, except as set
forth on Schedule 6.9” at the end of the sentence thereof.

(ll) Section 8.1(L) is hereby amended by replacing “$20,000,000” contained
therein with “$40,000,000”.

(mm) Section 8.1(N) is hereby amended by replacing “$20,000,000” contained
therein with “$40,000,000”.

(nn) Section 10.1 is hereby amended in its entirety to read as follows:

“Guaranty. (a) For valuable consideration, the receipt of which is hereby
acknowledged, and to induce the Lenders to make advances to each Borrower and to
issue and participate in Letters of Credit and Swing Line Loans, the Company and
each Subsidiary Borrower (collectively, including the Company, the “Borrower
Guarantors”) hereby absolutely and unconditionally guarantees prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of any and all existing and future Obligations of each
Borrower to the Administrative Agent, the Lenders, the Swing Line Bank,

 

10



--------------------------------------------------------------------------------

the Issuing Banks, or any of them, under or with respect to the Loan Documents,
whether for principal, interest, fees, expenses or otherwise, and all Hedging
Obligations of any Borrower owing to any Lender or any Affiliate of any Lender
under any Designated Hedging Agreement (collectively, the “Guaranteed
Obligations”).

(b) Without limiting the generality of the foregoing, each Subsidiary
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. Each
Guarantor, and by its acceptance of this Guaranty, the Administrative Agent and
each other Lender Party, hereby confirms that it is the intention of all such
Persons that this Guaranty and the Obligations of each Subsidiary Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Subsidiary
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the Lenders and the Guarantors hereby irrevocably agree that the
Obligations of each Subsidiary Guarantor under this Guaranty at any time shall
be limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. Each Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Lender under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lenders under or in
respect of the Loan Documents.”

(oo) Section 10.6 is hereby amended by replacing “shall continue in effect”
contained therein with “is a continuing guaranty and shall remain in effect”.

(pp) Section 11.15 is hereby amended in its entirety to read as follows:

“SECTION 11.15 Subordination of Intercompany Indebtedness. Each Borrower
Guarantor agrees that any and all claims of such Borrower Guarantor against any
other Loan Party with respect to any “Intercompany Indebtedness” (as hereinafter
defined) shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations and Hedging Obligations under
Hedging Arrangements entered into with the Lenders or any of their Affiliates
(“Designated Hedging Agreements”); provided that, and not in contravention of
the foregoing, so long as no Default has occurred and is continuing each
Borrower Guarantor may make loans to and receive payments in the ordinary course
with respect to such Intercompany Indebtedness from another Loan Party to the
extent not prohibited by the terms of this Agreement and the other Loan
Documents. Notwithstanding any right of any Borrower Guarantor to ask, demand,
sue for, take or receive any payment from any other Loan Party, all rights,
liens and security interests of any Borrower Guarantor, whether now or hereafter
arising and howsoever existing, in any assets of any other Loan Party shall be
and are subordinated to the rights of the holders of the Obligations and the
Administrative Agent in those assets. No Borrower Guarantor shall have any right
to possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the

 

11



--------------------------------------------------------------------------------

Obligations (other than contingent indemnity obligations) and the Hedging
Obligations under Designated Hedging Agreements shall have been fully paid and
satisfied (in cash) and all financing arrangements pursuant to any Loan Document
or Designated Hedging Agreement have been terminated. If all or any part of the
assets of any Loan Party, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Loan Party,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Loan Party is dissolved or if substantially all of the assets of any such Loan
Party are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any such Loan Party
to any Borrower Guarantor (“Intercompany Indebtedness”) shall be paid or
delivered directly to the Administrative Agent for application on any of the
Obligations and Hedging Obligations under Designated Hedging Agreements, due or
to become due, until such Obligations and Hedging Obligations (other than
contingent indemnity obligations) shall have first been fully paid and satisfied
(in cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by any Borrower Guarantor upon or with respect to the
Intercompany Indebtedness after an Insolvency Event prior to the satisfaction of
all of the Obligations (other than contingent indemnity obligations) and Hedging
Obligations under Designated Hedging Agreements and the termination of all
financing arrangements pursuant to any Loan Document and or Designated Hedging
Agreements, such Borrower Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the holders of the Obligations and such Hedging
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of such Persons, in precisely the form received (except for the
endorsement or assignment of such Borrower Guarantor where necessary), for
application to any of the Obligations and such Hedging Obligations, due or not
due, and, until so delivered, the same shall be held in trust by such Borrower
Guarantor as the property of the holders of the Obligations and such Hedging
Obligations. If any Borrower Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees are irrevocably authorized to make the same. Each Borrower
Guarantor agrees that until the Obligations (other than the contingent indemnity
obligations) and such Hedging Obligations have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document or any
Designated Hedging Agreement have been terminated, no Borrower Guarantor will
assign or transfer to any Person (other than the Administrative Agent) any claim
such Borrower Guarantor has or may have against any other Loan Party.”

(qq) Exhibit G to the Credit Agreement is hereby replaced by Exhibit G to this
Amendment No. 2.

(rr) Exhibit H to the Credit Agreement is hereby replaced by Exhibit H to this
Amendment No. 2.

(ss) Schedules 1.1.1, 1.1.4, 6.7, 6.8, 6.9 and 6.17 to the Credit Agreement are
hereby replaced, respectively, by Schedules 1.1.1, 1.1.4, 6.7, 6.8, 6.9 and 6.17
to this Amendment No. 2.

2. Amendment to the Subsidiary Guaranty. Effective as of the date first written
above, upon the satisfaction of the conditions set forth in Section 3 below, the
Subsidiary Guaranty is hereby amended in its entirety to read as set forth in
Exhibit H hereto.

 

12



--------------------------------------------------------------------------------

3. Conditions of Effectiveness. The effectiveness of this Amendment No. 2 is
subject to the conditions precedent that the Administrative Agent or Merrill
Lynch, Pierce, Fenner & Smith Incorporated, in its capacity as an arranger for
this Amendment No. 2 (in such capacity, the “Arranger”) shall have received
(i) counterparts of this Amendment No. 2 duly executed and delivered by the
Company, the Subsidiary Borrowers and the Required Lenders and executed
counterparts of the Reaffirmation attached hereto duly executed and delivered by
the Subsidiary Guarantors, (ii) for the account of each Lender that executes and
delivers its counterpart hereto as and by such time as is requested by the
Arranger, an amendment fee in the amount previously disclosed to the Lenders and
(iii) payment and/or reimbursement of its and its affiliates’ fees and expenses
(including reasonable out-of-pocket fees and expenses of counsel) in connection
herewith.

4. Representation and Warranties. Each Borrower hereby represents and warrants
that (i) all of the representations and warranties contained in Article VI of
the Credit Agreement, as amended hereby, are true and correct as of the date
hereof (unless such representation and warranty is made as of a specific date,
in which case, such representation and warranty shall be true and correct as of
such date) and (ii) no Default or Unmatured Default is in effect.

5. No Implicit Waiver. Except as expressly set forth herein, (i) the execution,
delivery and effectiveness of this Amendment No. 2 shall neither operate as a
waiver of any rights, power or remedy of the Administrative Agent or the Lenders
under the Credit Agreement or any other documents executed in connection with
the Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement nor any other document executed in connection therewith and (ii) the
Credit Agreement shall remain in full force and effect in accordance with its
original terms.

6. Reference to Credit Agreement. Upon the effectiveness of this Amendment
No. 2, each reference in the Credit Agreement, the Subsidiary Guaranty or any
other Loan Document to “this Agreement,” “hereunder,” or words of like or
similar import shall mean and be reference to the Credit Agreement or the
Subsidiary Guaranty, as applicable, as amended and modified by this Amendment
No. 2.

7. GOVERNING LAW. THE ADMINISTRATIVE AGENT ACCEPTS THIS AMENDMENT NO. 2, ON
BEHALF OF ITSELF AND THE LENDERS, AT CHICAGO, ILLINOIS BY ACKNOWLEDGING AND
AGREEING TO IT THERE. ANY DISPUTE BETWEEN THE COMPANY OR ANY BORROWER AND THE
ADMINISTRATIVE AGENT OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH,
THIS AMENDMENT NO. 2, THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED
IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING §735 ILCS 105/5-1 ET SEQ. BUT
OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS.

 

13



--------------------------------------------------------------------------------

8. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts by the parties hereto, each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same agreement. The parties hereto agree that delivery of an executed
counterpart of a signature page to this Amendment No. 2 by facsimile or
electronic transmission (e.g., “pdf”) shall be effective as delivery of an
original executed counterpart of this Amendment No. 2.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 2 has been duly executed as of the day
and year first above written.

 

CHICAGO BRIDGE & IRON COMPANY N.V.,

as the Company

By:   CHICAGO BRIDGE & IRON COMPANY B.V. Its:   Managing Director By:   /s/
RONALD A. BALLSCHMIEDE Name:   Ronald A. Ballschmiede Title:   Director CB&I
INC., as a Subsidiary Borrower By:   /s/ RONALD A. BALLSCHMIEDE Name:   Ronald
A. Ballschmiede Title:   Authorized Signatory CBI SERVICES, INC., as a
Subsidiary Borrower By:   /s/ RONALD A. BALLSCHMIEDE Name:   Ronald A.
Ballschmiede Title:   Authorized Signatory CHICAGO BRIDGE & IRON COMPANY
(DELAWARE), as a Subsidiary Borrower By:   /s/ RONALD A. BALLSCHMIEDE Name:  
Ronald A. Ballschmiede Title:   Authorized Signatory CB&I TYLER COMPANY, as a
Subsidiary Borrower By:   /s/ RONALD A. BALLSCHMIEDE Name:   Ronald A.
Ballschmiede Title:   Chief Financial Officer



--------------------------------------------------------------------------------

CHICAGO BRIDGE & IRON COMPANY B.V.,
as a Subsidiary Borrower By:   /s/ RONALD A. BALLSCHMIEDE Name:   Ronald A.
Ballschmiede Title:   Director CHICAGO BRIDGE & IRON COMPANY,
as a Subsidiary Borrower By:   /s/ RONALD A. BALLSCHMIEDE Name:   Ronald A.
Ballschmiede Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMorgan Chase Bank National Association,
as Administrative Agent By:   /s/ JOHN C. SARVADL Name:   John C. Sarvadl Title:
  Managing Director First Commercial Bank New York Branch,
as Lender By:   /s/ JASON LEE Name:   Jason Lee Title:   V.P. and General
Manager ARAB BANKING CORPORATION BSC,
as Lender By:   /s/ TONY G. BERBARI Name:   Tony G. Berbari Title:   Head of
Trade Finance – NY Branch By:   /s/ GAUTIER STRUB Name:   Gautier Strub Title:  
VP/Relationship Manager – Trade Finance BANK OF AMERICA, N.A., as Lender By:  
/s/ MATHEW GRIESBACH Name:   Mathew Griesbach Title:   Director BNP PARIBAS, as
Lender By:   /s/ PIERRE NICHOLAS ROGERS Name:   Pierre Nicholas Rogers Title:  
Managing Director By:   /s/ JOHN TREADWELL, JR. Name:   John Treadwell, Jr.
Title:   Vice President



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc, as Lender By:  

/s/ BRIAN D. WILLIAMS

Name:   Brian D. Williams Title:   Authorized Signatory Credit Agricole
Corporate & Investment Bank,
as Lender By:  

/s/ PAGE DILLEHUNT

Name:   Page Dillehunt Title:   Managing Director By:  

/s/ MICHAEL WILLIS

Name:   Michael Willis Title:   Managing Director Compass Bank, as Lender By:  

/s/ RANDALL MORRISON

Name:   Randall Morrison Title:   Executive Director U.S. Bank, National
Association, as Lender By:  

/s/ PATRICK ENGEL

Name:   Patrick Engel Title:   Vice President ING Bank NV, as Lender By:  

/s/ M. P. WEEHUIZER

Name:   M. P. Weehuizer Title:   Managing Director



--------------------------------------------------------------------------------

By:   /s/ J.C. STUBENITSKY Name:   J.C. Stubenitsky Title:   BANK OF MONTREAL,
as Lender By:   /s/ JOHN ARMSTRONG Name:   John Armstrong Title:   Director UBS
AG, STAMFORD BRANCH, as Lender By:   /s/ LANA GIFAS Name:   Lana Gifas Title:  
Director By:   /s/ JOSELIN FERNANDES Name:   Joselin Fernandes Title:  
Associate Director Sumitomo Mitsui Banking Corporation, as Lender By:   /s/
DAVID W. KEE Name:   David W. Kee Title:   Managing Director Riyad Bank, Houston
Agency, as a Lender By:   /s/ WILLIAM B. SHEPARD Name:   William B. Shepard
Title:   General Manager By:   /s/ PAUL N. TRAVIS Name:   Paul N. Travis Title:
  VP & Head of Corporate Finance



--------------------------------------------------------------------------------

Capital One, N. A., as Lender By:   /s/ KEITH MORTON Name:   Keith Morton Title:
  Vice President Abu Dhabi International Bank, as Lender By:   /s/ DAVID YOUNG
Name:   David Young Title:   Vice President By:   /s/ WILLIAM GHAZAR Name:  
William Ghazar Title:   Senior Vice President The Northern Trust Company, as
Lender By:   /s/ KEITH BURSON Name:   Keith Burson Title:   Vice President
STANDARD CHARTERED BANK, as Lender By:   /s/ JOHANNA MINAYA Name:   Johanna
Minaya Title:   Associate Director Capital Markets By:   /s/ ROBERT K.
REDDINGTON Name:   Robert K. Reddington Title:   Credit Documentation Manager
Credit Documentation Unit WB Legal- Americas



--------------------------------------------------------------------------------

Amegy Bank, N.A., as Lender

By:

 

/s/ AMY REARDON

Name:

  Amy Reardon

Title:

  Assistant Vice President

BOKF, NA dba Bank of Texas

By:

 

/s/ MARIAN LIVINGSTON

Name:

  Marian Livingston

Title:

  Senior Vice President

HSBC Bank USA, N.A., as Lender

By:

 

/s/ BRUCE ROBINSON

Name:

  Bruce Robinson

Title:

  Vice President COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as Lender

By:

 

/s/ DIANE POCKAJ

Name:

  Diane Pockaj

Title:

  MD

By:

 

/s/ ALEKSANDRA PACHOLEK

Name:

  Aleksandra Pacholek

Title:

  AVP

Comerica Bank, as Lender

By:

 

/s/ JOEY POWELL

Name:

  Joey Powell

Title:

  Vice President



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of July 23, 2010 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Chicago Bridge & Iron Company N.V. (the “Company”), the other Loan Parties
party thereto, the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent and Issuing Bank.

The undersigned Authorized Officer hereby certifies as of the date hereof that
he/she is the of                     the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 7.1(a)(ii) of the Agreement for the fiscal year of the Company ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 7.1(a)(i) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the consolidated
financial position of the Company and its Subsidiaries and the results of
operations and cash flows of the Company and its Subsidiaries in accordance with
Agreement Accounting Principles as at such date and for such period, subject
only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed the terms of the Agreement and has made, or has
caused to be made under his/her supervision, a detailed review of the
transactions and condition of the Company during the accounting period covered
by such financial statements.

3. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

B - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                     ,             .

 

CHICAGO BRIDGE & IRON

COMPANY N.V.

By:  

CHICAGO BRIDGE & IRON

COMPANY B.V.

Its:   Managing Director By       Name:   Title:

 

 

B - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

I. Section 7.4 (a) – Maximum Leverage Ratio.

    A.    Adjusted Indebtedness at Statement Date1:    $                      
    B.    EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):      $                            C.    Leverage Ratio (Line
I.A ( Line I.B):                  to 1.00   

Maximum permitted:

 

Period of Four Fiscal Quarters:

   Leverage Ratio  

The first two fiscal quarters ending immediately after the Transaction Closing
Date

     3.25:1.00   

Third and fourth fiscal quarters ending immediately after the Transaction
Closing Date

     3.00:1.00   

Fifth and six fiscal quarters ending immediately after the Transaction Closing
Date

     2.75:1.00   

Thereafter

     2.50:1.00   

II. Section 7.4 (b) – Minimum Fixed Charge Coverage Ratio.

 

    A.    Consolidated Net Income Available for Fixed Charges:        1.   
Consolidated Net Income for Subject Period:      $                        2.   
Provision for income taxes for Subject Period:      $                        3.
   Consolidated Fixed Charges for Subject Period:      $                   
    4.   

Consolidated Net Income Available for Fixed Charges

(Lines II.A1 + 2 + 3):

     $                   

 

1

For the avoidance of doubt, the Indebtedness of NEH will be excluded from the
Leverage Ratio.

 

B - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

    B.    Consolidated Fixed Charges for Subject Period:      $                
       1.    Consolidated Long-Term Lease Rentals for Subject Period:     
$                        2.    Consolidated interest expense for the Subject
Period:      $                        3.   

Consolidated Fixed Charges for Subject Period

    (Lines II.B1 + 2):

     $                        C.   

Fixed Charge Coverage Ratio

    (Line II.A4 ÷ Line II.B3):

             to 1.00   

Minimum required:

 

Four Fiscal Quarters Ending

   Minimum Fixed
Charge Coverage
Ratio  

Transaction Closing Date through Termination Date

     1.75:1.00   

III. Section 7.4 (c) – Minimum Consolidated Net Worth.

 

    A.    Consolidated Net Worth at Statement Date:      $                   
    B.    50% of Consolidated Net Income for each full fiscal quarter ending
after September 30, 2010      $                        C.    75% of adjustments
in stockholders’ equity after June 30, 2010 as a result of the issuance of
Equity Interests:      $                        D.   

Minimum Tangible Net Worth

(Lines III.B + III.C + $674,755,000):

     $                        E.    Minimum amount of Consolidated Net Worth
that the Company shall be required to maintain under any instrument, agreement
or indenture pertaining to any Material Indebtedness:      $                   
    F.    Greater of Line III.D and Line III.E      $                        G.
   Excess (deficient) for covenant compliance (Line III.A – III.F):     
$                   

 

B - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended             (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

EBITDA

(in accordance with the definition of EBITDA

as set forth in the Agreement)

 

EBITDA

  


Quarter
Ended


  
Quarter
Ended
  
Quarter
Ended
  
Quarter
Ended
   Twelve
Months
Ended_

(1)    Consolidated Net Income

              

(2)    + Interest Expense

              

(3)    + charges against income for foreign, federal, state and local taxes to
the extent deducted

              

(4)    + non-recurring non-cash charges (excluding any charge that becomes, or
is expected to become, a cash charge) to the extent deducted

              

(5)    + extraordinary losses to the extent deducted

              

(6)    - non-recurring non-cash credits to the extent added

              

(7)    - extraordinary gains to the extent added

              

(ii)    + depreciation expense

              

(iii)  + amortization expense

              

(iv)   + non-cash compensation expenses for management or employees to the
extent deducted

              

 

B - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

(v)      + extraordinary, unusual or non-recurring charges deducted, arising
from (A) the GenOn AQC Project, not to exceed $20.1 million, incurred prior to
May 31, 2012 and (B) the Dominion project, not to exceed $88 million, incurred
prior to May 31, 2012

              

(vi)     + to the extent not already included, dividends distributions actually
received in cash received from Persons other than Subsidiaries

              

(vii)    + Retention bonuses paid in connection with the Transaction not to
exceed $25,000,000

              

(viii)  + charges, fees and expenses incurred in connection with the Transaction

              

(ix)     + charges, fees and expenses incurred in connection with restructuring
and integration activities in connection with the Transaction

              

 

B - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

(x)    + expenses incurred in connection with the Acquisition and relating to
termination and severance as to, or relocation of, officers, directors and
employees not exceeding $110,000,000

              

=       Consolidated EBITDA2

              

 

 

2 

Provided that EBITDA shall exclude the EBITDA of the business sold pursuant to
the E&C Sale (as defined in the Transaction Agreement) from and after the date
that the E&C Sale is consummated, on a pro forma basis as if the E&C Sale had
occurred on the first business day of the period; provided, further that clauses
(v), (vii), (ix) and (x) shall be applicable only from and after the
consummation of the Shaw Acquisition.

 

B - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBSIDIARY GUARANTY



--------------------------------------------------------------------------------

SCHEDULES



--------------------------------------------------------------------------------

REAFFIRMATION AND AMENDMENT

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 in connection with that certain Third Amended and Restated
Credit Agreement dated as of July 23, 2010 (as the same may be amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”) by and among Chicago Bridge and Iron Company
N.V. (the “Company”), certain Subsidiaries of the Company party thereto as
borrowers (the “Subsidiary Borrowers”), JPMorgan Chase Bank, National
Association as administrative agent (the “Administrative Agent”) under the
Credit Agreement and the lenders party to said Credit Agreement, which Amendment
No. 2 is dated as of December 21, 2012 (the “Amendment”). Capitalized terms used
in this Reaffirmation and not defined herein shall have the meanings given to
them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment (including, without limitation, the amendment to the
Subsidiary Guaranty set forth in Section 2 thereof) and reaffirms the terms and
conditions of the Guaranty and any other Loan Document executed by it and
acknowledges and agrees that each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. All references to the
Credit Agreement and the Guaranty contained in the above-referenced documents
shall be a reference to the Credit Agreement and the Guaranty as so modified by
the Amendment and as the same may from time to time hereafter be amended,
modified or restated.

 

CHICAGO BRIDGE & IRON COMPANY a Delaware corporation By:  

/s/ RONALD A. BALLSCHMIEDE

Name:   Ronald A. Ballschmiede Title:   Authorized Signatory CHICAGO BRIDGE &
IRON COMPANY (DELAWARE) By:  

/s/ RONALD A. BALLSCHMIEDE

Name:   Ronald A. Ballschmiede Title:   Authorized Signatory CB&I TYLER COMPANY
By:  

/s/ LUCIANO REYES

Name:   Luciano Reyes Title:   Treasurer CB&I INC. By:  

/s/ RONALD A. BALLSCHMIEDE

Name:   Ronald A. Ballschmiede Title:   Authorized Signatory
CHICAGO BRIDGE & IRON COMPANY an Illinois corporation By:  

/s/ RONALD A. BALLSCHMIEDE

Name:   Ronald A. Ballschmiede Title:   Authorized Signatory A&B BUILDERS, LTD.
By:  

/s/ LUCIANO REYES

Name:   Luciano Reyes Title:   Treasurer

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

ASIA PACIFIC SUPPLY COMPANY By:   /s/ LUCIANO REYES Name:   Luciano Reyes Title:
  Treasurer CBI AMERICAS LTD. By:   /s/ LUCIANO REYES Name:   Luciano Reyes
Title:   Treasurer CSA TRADING COMPANY, LTD. By:   /s/ LUCIANO REYES Name:  
Luciano Reyes Title:   Treasurer CB&I WOODLANDS L.L.C. By:   /s/ LUCIANO REYES
Name:   Luciano Reyes Title:   Treasurer CBI COMPANY LTD. By:   /s/ LUCIANO
REYES Name:   Luciano Reyes Title:   Treasurer CENTRAL TRADING COMPANY, LTD. By:
  /s/ LUCIANO REYES Name:   Luciano Reyes Title:   Treasurer

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

CONSTRUCTORS INTERNATIONAL, L.L.C.

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer

HBI HOLDINGS, L.L.C.

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer

HOWE-BAKER INTERNATIONAL, L.L.C.

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer

HOWE-BAKER ENGINEERS, LTD.

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer

HOWE-BAKER HOLDINGS, L.L.C.

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer

HOWE-BAKER MANAGEMENT, L.L.C.

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

HOWE-BAKER INTERNATIONAL MANAGEMENT, L.L.C.

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer MATRIX ENGINEERING, LTD.

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer MATRIX MANAGEMENT SERVICES, L.L.C.

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer OCEANIC CONTRACTORS, INC

By:

 

/s/ LUCIANO REYES

Name:

  Luciano Reyes

Title:

  Treasurer CBI VENEZOLANA, S.A.

By:

 

/s/ KENNETH L. SCHMIDT

Name:

  Kenneth L. Schmidt

Title:

  President CBI MONTAJES DE CHILE LIMITADA

By:

 

/s/ KENNETH L. SCHMIDT

Name:

  Kenneth L. Schmidt

Title:

  Legal Representative

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

CBI CONSTRUCCIONES S.A.                             

By:

 

/s/ KENNETH L. SCHMIDT

Name:

  Kenneth L. Schmidt

Title:

  Alternate Director CB&I (EUROPE) B.V.

By:

 

/s/ RAYMOND BUCKLEY

Name:

  Raymond Buckley

Title:

  Managing Director CBI EASTERN ANSTALT

By:

 

/s/ RONALD A. BALLSCHMIEDE

Name:

  Ronald A. Ballschmiede

Title:

  Authorized Signatory CBI LUXEMBOURG S.a.r.L.

By:

 

/s/ SERGIO LOPEZ

Name:

  Sergio Lopez

Title:

  Authorized Signatory CMP HOLDINGS B.V.

By:

 

/s/ KEVIN J. FORDER

Name:

  Kevin J. Forder

Title:

  Director

 

Executed by CBI Constructors Pty Ltd

ACN 000 612 411 in accordance

with section 127 of the Corporations

Act 2001:

    

/s/ IAN MICHAEL BENDESH

    

/s/ PETER K. BENNETT

Director/company secretary

     Director

IAN MICHAEL BENDESH

    

PETER K. BENNETT

Name of director/company secretary

(BLOCK LETTERS)

    

Name of director

(BLOCK LETTERS)

 

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

CBI ENGINEERING AND CONSTRUCTION CONSULTANT (SHANGHAI) CO. LTD.

 

By:  

/s/ RAYMOND BUCKLEY

Name:   Raymond Buckley Title:   Chairman CBI (PHILIPPINES), INC. By:  

/s/ PETER K. BENNETT

Name:   Peter K. Bennett Title:   President CBI OVERSEAS, LLC By:  

/s/ WALTER BROWNING

Name:   Walter Browning Title:   Secretary

CBI CONSTRUCTORS (PNG) PTY. LIMITED

By:  

/s/ ROSS ADAME

Name:   Ross Adame Title:   Director CBI CONSTRUCTORS LIMITED By:  

/s/ KEVIN J. FORDER

Name:   Kevin J. Forder Title:   Authorized Signatory CB&I HOLDINGS (U.K.)
LIMITED By:  

/s/ KEVIN J. FORDER

Name:   Kevin J. Forder Title:   Authorized Signatory

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

CB&I UK LIMITED By:   /s/ RONALD A. BALLSCHMIEDE Name:   Ronald A. Ballschmiede
Title:   Authorized Signatory CB&I LUMMUS CREST LTD. By:   /s/ L.T.M. KESTER
Name:   Name: L.T.M. Kester Title:   Managing Director CB&I MALTA LIMITED By:  
/s/ L.T.M. KESTER Name:   L.T.M. Kester Title:   Secretary LUTECH RESOURCES
LIMITED By:   /s/ L.T.M. KESTER Name:   L.T.M. Kester Title:   Managing Director
NETHERLANDS OPERATING COMPANY B.V. By:   /s/ IMRE A. CSOTI Name:   Imre A. Csoti
Title:   Director CB&I NEDERLAND B.V. By:   /s/ KEVIN J. FORDER Name:   Kevin J.
Forder Title:   Authorized Signatory

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD. By:  

/s/ GEOFFREY LOFT

Name:   Geoffrey Loft Title:   Authorized Signatory PACIFIC RIM MATERIAL SUPPLY
COMPANY, LTD. By:  

/s/ GEOFFREY LOFT

Name:   Geoffrey Loft Title:   Authorized Signatory
SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD. By:  

/s/ GEOFFREY LOFT

Name:   Geoffrey Loft Title:   Authorized Signatory CHICAGO BRIDGE & IRON
(ANTILLES) N.V. By:  

/s/ DOUGLAS ARTHUR WILLARD

Name:   Douglas Arthur Willard Title:   Managing Director LUMMUS TECHNOLOGY HEAT
TRANSFER B.V. By:  

/s/ JOHN R. ALBANESE, JR.

Name:   John R. Albanese, Jr. Title:   Director LEALAND FINANCE COMPANY B.V. By:
 

/s/ KEVIN J. FORDER

Name:   Kevin J. Forder Title:   Managing Director

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

CB&I FINANCE COMPANY LIMITED By:  

/s/ KEVIN J. FORDER

Name:   Kevin J. Forder Title:   Authorized Signatory CB&I OIL & GAS EUROPE B.V.
By:  

/s/ KEVIN J. FORDER

Name:   Kevin J. Forder Title:   Managing Director CBI COLOMBIANA S.A. By:  

/s/ RONALD A. BALLSCHMIEDE

Name:   Ronald A. Ballschmiede Title:   Authorized Signatory CHICAGO BRIDGE &
IRON COMPANY B.V. By:  

/s/ RONALD A. BALLSCHMIEDE

Name:   Ronald A. Ballschmiede Title:   Director LUMMUS INTERNATIONAL
CORPORATION By:  

/s/ JOHN R. ALBANESE, JR.

Name:   John R. Albanese, Jr. Title:   Vice President & Treasurer HUA LU
ENGINEERING CO., LTD. By:  

/s/ JOHN R. ALBANESE, JR.

Name:   John R. Albanese, Jr. Title:   Vice President & Treasurer

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

LUMMUS CATALYST COMPANY LTD. By:   /s/ JOHN R. ALBANESE, JR. Name:   John R.
Albanese, Jr. Title:   Vice President & Treasurer LUMMUS OVERSEAS CORPORATION
By:   /s/ JOHN R. ALBANESE, JR. Name:   John R. Albanese, Jr. Title:   Vice
President & Treasurer CATALYTIC DISTILLATION TECHNOLOGIES By:   /s/ JOHN R.
ALBANESE, JR. Name:   John R. Albanese, Jr. Title:   Managing Committee Member
LUMMUS TECHNOLOGY INC. By:   /s/ JOHN R. ALBANESE, JR. Name:   John R. Albanese,
Jr. Title:   Senior Vice President, Treasurer & CFO CBI SERVICES, INC. By:   /s/
RONALD A. BALLSCHMIEDE Name:   Ronald A. Ballschmiede Title:   Authorized
Signatory WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED By:   /s/ ROBERT
HAVLICK Name:   Robert Havlick Title:   Authorized Signatory

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY By:  

/s/ SERGIO LOPEZ

Name:   Sergio Lopez Title:   Managing Director LUMMUS NOVOLEN TECHNOLOGY GMBH
By:  

/s/ GODOFREDO FOLLMER

Name:   Godofredo Follmer Title:   Managing Director CB&I LUMMUS GMBH By:  

/s/ MARTIN HANNICH

Name:   Martin Hannich Title:   Authorized Signatory CB&I S.R.O. By:  

/s/ HYNEK JICINSKY

Name:   Hynek Jicinsky Title:   Managing Director CBI PERUANA S.A.C. By:  

/s/ PETER RANO

Name:   Peter Rano Title:   General Manager HORTON CBI LIMITED By:  

/s/ RONALD A. BALLSCHMIEDE

Name:   Ronald A. Ballschmiede Title:   Authorized Signatory CB&I (NIGERIA)
LIMITED By:  

/s/ PETER K. BENNETT

Name:   Peter K. Bennett Title:   Secretary CB&I SINGAPORE PTE LTD. By:  

/s/ JEREMY LUKE TAYLOR

Name:   Jeremy Luke Taylor Title:   Director

 

Signature Page to Reaffirmation and Amendment



--------------------------------------------------------------------------------

EXHIBIT H

SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of the 22nd day of August,
2003, as amended and restated as of the 21st day of December, 2012, by CHICAGO
BRIDGE & IRON COMPANY, a Delaware corporation, CHICAGO BRIDGE & IRON COMPANY
(DELAWARE), a Delaware corporation and the undersigned Subsidiaries
(collectively, the “Initial Guarantors” and along with any additional
Subsidiaries which become parties to this Guaranty by executing a Supplement
hereto in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent under (and as defined in) the Credit Agreement referred to
below;

WITNESSETH:

WHEREAS, CHICAGO BRIDGE & IRON COMPANY N.V., a corporation organized under the
laws of the Kingdom of the Netherlands (the “Company”), the other Loan Parties
party thereto (together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as lenders (the “Lenders”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”), have entered into the Third Amended and Restated Credit Agreement dated
as of July 23, 2010 (as may be amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors execute and
deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment when due of all “Obligations” (as defined in the Credit Agreement),
including, without limitation, all principal, interest and other amounts that
shall be at any time payable by the Borrowers under the Credit Agreement or the
other Loan Documents, and all Hedging Obligations to which any Lender shall be a
counterparty (each a “Designated Hedging Agreement”); and

WHEREAS, in consideration of the direct and indirect financial and other support
that one or more of the Borrowers has provided, and such direct and indirect
financial and other support as the Borrowers may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, each of the Guarantors is willing to guarantee
the Obligations of the Borrowers under the Credit Agreement and the other Loan
Documents and all Hedging Obligations under any Designated Hedging Agreements;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

I. Definitions. Terms defined in the Credit Agreement and not otherwise defined
herein have, as used herein, the respective meanings provided for therein.

II. Representations, Warranties and Covenants. Each of the Guarantors represents
and warrants (which representations and warranties shall be deemed to have been
renewed at the time of the making, conversion or continuation of any Loan or
issuance of any Letter of Credit) that:

 

  (1) It is a corporation, partnership, limited liability company or
establishment (or for certain entities organized under the laws of
Liechtenstein, a legal entity in the form of “Anstalt” under the laws of
Liechtenstein) duly and properly incorporated or formed, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation,
and has all requisite authority to conduct its business as a foreign Person in
each jurisdiction in which its business is conducted, except where the failure
to have such requisite authority would not have a Material Adverse Effect.

 

  (2) It has the power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance by each of its obligations hereunder
have been duly authorized by proper proceedings, and this Guaranty constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor, in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

  (3) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on it or
its certificate or articles of incorporation or by-laws, limited liability
company or partnership agreement (as applicable) or the provisions of any
indenture, instrument or material agreement to which it is a party or is
subject, or by which it, or its property, is bound, (ii) or conflict with or
constitute a default thereunder, except such interference or default which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien in, of or on its property pursuant to the terms of any such indenture,
instrument or material agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority, is required to authorize, or is
required in connection with the execution, delivery and performance by it of, or
the legality, validity, binding effect or enforceability against it of, this
Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Obligations or Hedging
Obligations under Designated Hedging Agreements shall remain unpaid, it will,
and, if necessary, will enable the Borrowers to, fully comply with those
covenants and agreements of the Borrowers applicable to such Guarantor set forth
in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

III. The Guaranty. (a) For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Lenders to make advances to each Borrower
and to issue and participate in Letters of Credit and Swing Line Loans, the
Guarantors hereby absolutely and unconditionally guarantees prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of any and all existing and future Obligations of each
Borrower to the Administrative Agent, the Lenders, the Swing Line Lender, the
Issuing Banks, or any of them, under or with respect to the Loan Documents,
whether for principal, interest, fees, expenses or otherwise, and all Hedging
Obligations of any Borrower owing to any Lender or any Affiliate of any Lender
under any Designated Hedging Agreement (collectively, the “Guaranteed
Obligations”).

(a) Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Lender under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party. Each Guarantor, and by its acceptance of this
Guaranty, the Administrative Agent and each other Lender Party, hereby confirms
that it is the intention of all such Persons that this Guaranty and the
Obligations of each Subsidiary Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Debtor Relief Laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Obligations of each Subsidiary Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the Lenders and the Guarantors hereby
irrevocably agree that the Obligations of each Subsidiary Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance. Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Lender under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Lenders under or in respect of the Loan Documents.

IV. Waivers; Subordination of Subrogation.

(a) Waivers. Each Guarantor waives notice of the acceptance of this guaranty and
of the extension or continuation of the Guaranteed Obligations or any part
thereof. Each Guarantor further waives presentment, protest, notice of notices
delivered or demand made on any Borrower or action or delinquency in respect of
the Guaranteed Obligations or any part thereof, including any right to require
the Administrative Agent and the Lenders to sue any Borrower, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof; provided, that if at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any of
the Borrowers or otherwise, the Guarantors’ obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had not
been made and whether or not the Administrative Agent or the Lenders are in
possession of this guaranty. The Administrative Agent and the Lenders shall have
no obligation to disclose or discuss with any Guarantor their assessments of the
financial condition of any of the Borrowers.

 

3



--------------------------------------------------------------------------------

(b) Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, each Guarantor (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waives any
right to enforce any remedy which the Administrative Agent now has or may
hereafter have against any Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should any Guarantor have the right, notwithstanding the foregoing, to exercise
its subrogation rights, each Guarantor hereby expressly and irrevocably
(a) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (b) waives any and all defenses available to a surety, guarantor
or accommodation co obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and shall not
limit or otherwise affect any Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the Lenders
and their successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section IV.

V. Guaranty Absolute. This guaranty is a guaranty of payment and not of
collection, is a primary obligation of each Guarantor and not one of surety, and
the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto; (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, any other guaranties with respect to the Guaranteed Obligations
or any part thereof, or any other obligation of any Person with respect to the
Guaranteed Obligations or any part thereof; (e) the enforceability or validity
of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto, including, without
limitation, as a result of a Country Risk Event; (f) the application of payments
received from any source to the payment of obligations other than the Guaranteed
Obligations, any part thereof or amounts which are not covered by this guaranty
even though the Administrative Agent and the Lenders might lawfully have elected
to apply such payments to any part or all of the Guaranteed Obligations or to
amounts which are not covered by this guaranty; (g) any change in the ownership
of any Borrower or the insolvency, bankruptcy or any other change in the legal
status of any Borrower; (h) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (i) the failure of the Company or any other Borrower to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the

 

4



--------------------------------------------------------------------------------

Guaranteed Obligations or this guaranty, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this guaranty; (j) the existence of any claim, setoff or other
rights which the Company may have at any time against any Borrower, or any other
Person in connection herewith or an unrelated transaction; or (k) any other
circumstances, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor; all whether or not such Guarantor shall
have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (k) of this paragraph. It is agreed that each Guarantor’s
liability hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that each Guarantor’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by any Borrower of the
Guaranteed Obligations in the manner agreed upon between the Borrower and the
Administrative Agent and the Lenders.

VI. Acceleration. Each Guarantor agrees that, as between such Guarantor on the
one hand, and the Lenders and the Administrative Agent, on the other hand, the
obligations of each Borrower guaranteed under this Guaranty may be declared to
be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 9.1 of the Credit Agreement for purposes of
this Guaranty, notwithstanding any stay, injunction or other prohibition
(whether in a bankruptcy proceeding affecting such Borrower or otherwise)
preventing such declaration as against such Borrower and that, in the event of
such declaration or automatic acceleration, such obligations (whether or not due
and payable by such Borrower) shall forthwith become due and payable by each
Guarantor for purposes of this Guaranty.

VII. Marshaling; Reinstatement. None of the Lenders nor the Administrative Agent
nor any Person acting for or on behalf of the Lenders or the Administrative
Agent shall have any obligation to marshal any assets in favor of any Guarantor
or against or in payment of any or all of the Guaranteed Obligations. If any
Guarantor or any other guarantor of all or any part of the Guaranteed
Obligations makes a payment or payments to any Lender or the Administrative
Agent, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to any Guarantor or any other guarantor or any other
Person, or their respective estates, trustees, receivers or any other party,
including, without limitation, each Guarantor, under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, the part of the Guaranteed Obligations which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.

VIII. Termination Date. This Guaranty is a continuing guaranty and shall remain
in effect until the later of (a) the Facility Termination Date, and (b) the date
on which all of the Guaranteed Obligations have been paid in full in cash,
subject to the proviso in Section IV(a).

IX. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article XV of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor at the

 

5



--------------------------------------------------------------------------------

address set forth below or such other address or telecopy number as such party
may hereafter specify for such purpose by notice to the Administrative Agent in
accordance with the provisions of such Article XV.

Notice Address for Guarantors:

        c/o Chicago Bridge & Iron Company

        One CB&I Plaza

        2103 Research Forest Drive

        The Woodlands, TX 77380

        Attn: Richard E. Goodrich, Executive Vice President & Chief

                  Financial Officer

        Fax:   (            )                     

X. No Waivers. No failure or delay by the Administrative Agent or any holders of
Guaranteed Obligations in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement, any Designated Hedging Agreement and the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

XI. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the holders of Guaranteed Obligations and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section XI
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Designated Hedging Agreement or the other Loan
Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.

XII. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Credit Agreement).

XIII. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

XIV. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A) EXCLUSIVE JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES

 

6



--------------------------------------------------------------------------------

DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

7



--------------------------------------------------------------------------------

(e) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS GUARANTY AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION XIV, WITH ITS COUNSEL.

XV. Taxes, Expenses of Enforcement, etc.

 

A. Taxes.

 

  (1) Any and all payments by any of the Guarantors hereunder (whether in
respect of principal, interest, fees or otherwise) shall be subject to
Section 14(e) of the Credit Agreement as if such payments were made by a
Borrower, mutatis mutandis.

 

  (2) Without prejudice to the survival of any other agreement of the Guarantors
hereunder, the agreements and obligations of the Guarantors contained in this
Section XV(A) shall survive the payment in full of all Guaranteed Obligations
and the termination of this Guaranty.

 

B. Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the holders of Obligations for any costs and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent and the holders of Obligations, which
attorneys may be employees of the Administrative Agent or the holders of
Obligations) paid or incurred by the Administrative Agent or any holders of
Obligation in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the holders of Obligations on a pro rata basis for
application in accordance with the terms of the respective Credit Agreements.

XVI. Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in New York City, New York on the Business Day preceding
that on which the final, non-appealable judgment is given. The obligations of
each Guarantor in respect of any sum due to the Administrative Agent, for itself
and the other Lenders, hereunder or under any other Loan Document shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in such other currency the
Administrative Agent may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to the Administrative Agent, on behalf of itself or

 

8



--------------------------------------------------------------------------------

any Lender, in the specified currency, each Guarantor agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent against
such loss.

XVII. Setoff. Each Guarantor agrees to the terms of Article XIII of the Credit
Agreement, which is incorporated herein by reference, as if it were an original
party thereto.

XVIII. Financial Information. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrowers and any and
all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the holders of Obligations
or the Administrative Agent shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any holder of Obligations or the Administrative
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Guarantor, such holder of Obligations or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such holder of Obligations or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

XIX. Severability. If any provision of this Guaranty or the other Loan Documents
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

XX. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any holder of Obligations or the
Administrative Agent.

XXI. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

XXII. Limitations for the Liechtenstein Guarantor

The amounts payable according to the terms of this Guaranty by a Guarantor
incorporated under the laws of Liechtenstein (a “Liechtenstein Guarantor) are
limited as follows:

If a payment in fulfillment of the Guaranteed Obligations would, at the time
payment is due, not be permitted under Art. 545 (2) of the Liechtenstein Company
Act (Personen- und

 

9



--------------------------------------------------------------------------------

Gesellschaftsrecht) or similar provisions prohibiting capital repayment or
restricting profit distributions, then such Guaranteed Obligations and payment
amounts are limited to the amount permitted to be paid in accordance with such
provisions.

Such limited amount shall, however, at no time be less than the distributable
net assets (verfügbarer Reingewinn) available for distribution to the
shareholders of the respective Liechtenstein Guarantor in accordance with Art.
545 (2) of the Liechtenstein Company Act (Personen- und Gesellschaftsrecht) and
the provisions of its articles of association and by-laws (net of taxes, if
applicable) at any time payment under or pursuant to this Guaranty is requested
from the respective Liechtenstein Guarantor (from time to time each a “Minimum
Guaranty Amount”).

The limitations set out herein (as may apply) shall not (generally or
definitively) free the Liechtenstein Guarantor from payment obligations
hereunder in excess thereof, but merely postpone the payment date therefore
until such times as payment is again possible in accordance with the above
mentioned limitations.

In order to allow the Lenders to obtain a maximum benefit under and of this
Guaranty, the Liechtenstein Guarantor undertakes to promptly implement all such
measures and/or to promptly procure the fulfillment of all prerequisites
allowing it to make the (requested) payment(s) hereunder, including the
following:

 

  (a) preparation of an audited interim balance sheet (geprüfter
Zwischenabschluss) of the Liechtenstein Guarantor;

 

  (b) confirmation of the auditors of the relevant Liechtenstein Guarantor that
the relevant Minimum Guaranty Amount represents (the maximum of) freely
distributable profits (verfügbarer Reingewinn);

 

  (c) approval by a shareholder(s) meeting (Gründerrechtversammlung) of the
Liechtenstein Guarantor of the (resulting) profit distribution in the amount of
the Minimum Guarantee Amount; and

 

  (d) all such other measures necessary or useful to allow the Liechtenstein
Guarantor to make the payments agreed hereunder with a minimum of limitation,
including the conversion of unnecessary restricted reserves into distributable
reserves.

For the avoidance of doubt, the limitations hereinbefore referred to shall not
lead to an obligation of the Liechtenstein Guarantor to decrease its statutory
capital (Anstaltskapital) or statutory reserves (statutarischer Reservefonds).

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

CHICAGO BRIDGE & IRON COMPANY a Delaware corporation By     Name:   Ronald A.
Ballschmiede Title:   Authorized Signatory CHICAGO BRIDGE & IRON COMPANY
(DELAWARE) By     Name:   Ronald A. Ballschmiede Title:   Authorized Signatory
CB&I TYLER COMPANY By     Name:   Title:   CB&I INC. By     Name:   Ronald A.
Ballschmiede Title:   Authorized Signatory CHICAGO BRIDGE & IRON COMPANY, an
Illinois corporation By     Name:   Ronald A. Ballschmiede Title:   Authorized
Signatory A&B BUILDERS, LTD. By     Name:   Title:   ASIA PACIFIC SUPPLY COMPANY
By     Name:   Title:   CBI AMERICAS LTD. By     Name:   Title:  

 

11



--------------------------------------------------------------------------------

CSA TRADING COMPANY, LTD. By     Name:   Title:   CB&I WOODLANDS L.L.C. By    
Name:   Title:   CBI COMPANY LTD. By     Name:   Title:   CENTRAL TRADING
COMPANY, LTD. By     Name:   Title:   CONSTRUCTORS INTERNATIONAL, L.L.C. By    
Name:   Title:   HBI HOLDINGS, L.L.C. By     Name:   Title:   HOWE-BAKER
INTERNATIONAL, L.L.C. By     Name:   Title:   HOWE-BAKER ENGINEERS, LTD. By    
Name:   Title:  

 

12



--------------------------------------------------------------------------------

HOWE-BAKER HOLDINGS, L.L.C. By     Name:   Title:   HOWE-BAKER MANAGEMENT,
L.L.C. By     Name:   Title:   HOWE-BAKER INTERNATIONAL MANAGEMENT L.L.C. By    
Name:   Title:   MATRIX ENGINEERING, LTD. By     Name:   Title:   MATRIX
MANAGEMENT SERVICES, L.L.C. By     Name:   Title:   OCEANIC CONTRACTORS, INC. By
    Name:   Title:   CBI VENEZOLANA, S.A. By     Name:   Title:   CBI MONTAJES
DE CHILE LIMITADA By     Name:   Title:  

 

13



--------------------------------------------------------------------------------

CBI CONSTRUCCIONES S.A. By     Name:   Title:   CB&I (EUROPE) B.V. By     Name:
  Title:   CBI EASTERN ANSTALT By     Name:   Ronald A. Ballschmiede Title:  
Authorized Signatory CBI LUXEMBOURG S.a.r.L. By     Name:   Title:   CMP
HOLDINGS B.V. By     Name:   Title:  

Executed by CBI Constructors Pty

Ltd ACN 000 612 411 in accordance

with section 127 of the Corporations

Act 2001:

 

Director/company secretary

     Director     

Name of director/company secretary

(BLOCK LETTERS)

    

Name of director

(BLOCK LETTERS)

 

CBI ENGINEERING AND CONSTRUCTION CONSULTANT (SHANGHAI) CO. LTD. By     Name:  
Title:  

 

14



--------------------------------------------------------------------------------

CBI (PHILIPPINES), INC. By     Name:   Title:   CBI OVERSEAS, LLC By     Name:  
Title:   CBI CONSTRUCTORS (PNG) PTY. LIMITED By     Name:   Title:   CBI
CONSTRUCTORS LIMITED By     Name:   Title:   CBI HOLDINGS (U.K.) LIMITED By    
Name:   Title:   CB&I UK LIMITED By     Name:   Ronald A. Ballschmiede Title:  
Authorized Signatory CB&I LUMMUS CREST LTD. By     Name:   Title:  

 

15



--------------------------------------------------------------------------------

CB&I MALTA LIMITED By     Name:   Title:   LUTECH RESOURCES LIMITED By     Name:
  Title:   NETHERLANDS OPERATING COMPANY B.V. By     Name:   Title:   CB&I
NETHERLAND B.V. By     Name:   Title:   ARABIAN GULF MATERIAL SUPPLY COMPANY,
LTD. By     Name:   Title:   PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD. By    
Name:   Title:   SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD. By     Name:  
Title:   CHICAGO BRIDGE & IRON (ANTILLES) N.V. By     Name:   Title:   LUMMUS
TECHNOLOGY HEAT TRANSFER B.V. By     Name:   Title:  

 

16



--------------------------------------------------------------------------------

LEALAND FINANCE COMPANY B.V. By     Name:   Title:   CB&I FINANCE COMPANY
LIMITED By     Name:   Title:   CB&I OIL & GAS EUROPE B.V. By     Name:   Title:
  CBI COLOMBIANA S.A. By     Name:   Ronald A. Ballschmiede Title:   Authorized
Signatory CHICAGO BRIGE & IRON COMPANY B.V. By     Name:   Ronald A.
Ballschmiede Title:   Director LUMMUS INTERNATIONAL CORPORATION By     Name:  
Title:   HUA LU ENGINEERING CO., LTD. By     Name:   Title:   LUMMUS CATALYST
COMPANY LTD. By     Name:   Title:  

 

17



--------------------------------------------------------------------------------

LUMMUS OVERSEAS CORPORATION By     Name:   Title:   CATALYTIC DISTILLATION
TECHNOLOGIES By     Name:   Title:   LUMMUS TECHNOLOGY, INC. By     Name:  
Title:   CBI SERVICES, INC. By     Name:   Ronald A. Ballschmiede Title:  
Authorized Signatory WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED By    
Name:   Title:   CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY By     Name:  
Title:   LUMMUS NOVOLEN TECHNOLOGY GMBH. By     Name:   Title:  

 

18



--------------------------------------------------------------------------------

CB&I LUMMUS GMBH By     Name:   Title:   CB&I LUMMUS S.R.O. By     Name:  
Title:   CBI PERUANA S.A.C. By     Name:   Title:   HORTON CBI LIMITED By    
Name:   Title:   CB&I (NIGERIA) LIMITED By     Name:   Title:   CB&I SINGAPORE
PTE LTD. By     Name:   Title:  

 

19



--------------------------------------------------------------------------------

ANNEX I

FORM OF SUPPLEMENT TO SUBSIDIARY GUARANTY

[            ] [    ], 20[    ]

Bank of America, N.A., as Administrative Agent

[Address of Administrative Agent]

Attention: [                    ]

Ladies and Gentlemen:

Reference is hereby made to the Guaranty (the “Guaranty”) made as of the 22nd
day of August, 2003, as amended and restated as of the 21st day of December,
2012, by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation, CHICAGO BRIDGE &
IRON COMPANY (DELAWARE), a Delaware corporation and the undersigned Subsidiaries
(collectively, the “Initial Guarantors” and along with any additional
Subsidiaries which become parties to such Guaranty by executing a Supplement
thereto in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent under the Credit Agreement. Capitalized terms used herein
and not defined herein shall have the meanings given to them in the Guaranty. By
its execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company], agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this                     day of                     ,
            .

 

[NAME OF NEW GUARANTOR] By:     Title:    

 

20



--------------------------------------------------------------------------------

SCHEDULE 1.1.1

PERMITTED EXISTING INDEBTEDNESS

 

Section (a) - Borrowed Money                 

Company

   Party    Amount
(in $000s)     

Chicago Bridge & Iron Company

   Term Loan    $ 40,000   

Section (b) - Deferred Purchase Price

      $ —     

Section (c) - Lien Obligations

      $ —     

Section (d) - Notes

      $ —     

Section (e) - Capitalized Leases

      $ 719 1 

Section (f) - Contingent Obligations

        Refer to Schedule 1.1.4   

Section (g) - Letters of Credit

        Refer to Schedule 1.1.4   

Section (h) - Off-Balance Sheet Liabilities

        

Sale and Leaseback of Plainfield Facility

      $ 28,062   

Section (i) - Disqualified Stock

      $ —     

 

1 

Related to Shaw Capital Leases

 

CB&I

SCHEDULES TO AMENDMENT NO. 2



--------------------------------------------------------------------------------

SCHEDULE 1.1.4

PERMITTED EXISTING CONTINGENT OBLIGATIONS

See attached.

 

CB&I

SCHEDULES TO AMENDMENT NO. 2



--------------------------------------------------------------------------------

Schedule -Permitted Existing Contingent Obligations

Consolidated Letters of Credit & Bank Guarantees

as of September 30, 2012

 

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

9701

  

Abu Dhabi International Bank Inc.

   Performance      7,295.2   

9963

  

Abu Dhabi International Bank Inc.

   Performance      1,003.8   

10000

  

Abu Dhabi International Bank Inc.

   Performance      52,680.4   

10111

  

Abu Dhabi International Bank Inc.

   Performance      464.5   

SO6649/8200

  

Australian And New Zealand Banking Group Limited

   Performance      9,319.5   

SO6650/8200

  

Australian And New Zealand Banking Group Limited

   Performance      13,554.4   

SO6651/8200

  

Australian And New Zealand Banking Group Limited

   Performance      13,979.3   

SO6652/8200

  

Australian And New Zealand Banking Group Limited

   Performance      9,036.3   

SO6821/8200

  

Australian And New Zealand Banking Group Limited

   Performance      765.8   

SO6822/8200

  

Australian And New Zealand Banking Group Limited

   Performance      1,148.8   

SO6823/8200

  

Australian And New Zealand Banking Group Limited

   Performance      497.8   

SO6824/8200

  

Australian And New Zealand Banking Group Limited

   Performance      746.6   

SO8525/8200

  

Australian And New Zealand Banking Group Limited

   Performance      365.7   

SBLC2705795NY

  

Banco Bilbao Vizcaya Argentaria S.A.

   Performance      7,180.1   

SBLC2705801NY

  

Banco Bilbao Vizcaya Argentaria S.A.

   Performance      17,225.0   

3083786

  

Bank of America N.A.

   Performance      42,244.3   

3083788

  

Bank of America N.A.

   Performance      18,644.2   

3086807

  

Bank of America N.A.

   Performance      1,768.5   

3086808

  

Bank of America N.A.

   Performance      3,568.4   

3098867

  

Bank of America N.A.

   Performance      2,487.5   

3126057

  

Bank of America N.A.

   Performance      39.0   

3126058

  

Bank of America N.A.

   Performance      290.0   

BMTO299428OS

  

Bank of Montreal TFO

   Performance      50,830.0   

IGB1201413

  

BNP Paribas S.A.

   Performance      671.3   

IGB1201584

  

BNP Paribas S.A.

   Performance      2,625.0   

IGB1201586

  

BNP Paribas S.A.

   Performance      1,165.0   

IGB1202259

  

BNP Paribas S.A.

   Performance      10.0   

IGB1202471

  

BNP Paribas S.A.

   Performance      291.0   

IGB1202472

  

BNP Paribas S.A.

   Performance      532.3   

IGB1202474

  

BNP Paribas S.A.

   Performance      519.2   

IGB1203158

  

BNP Paribas S.A.

   Performance      1,974.1   

4104598

  

BNP Paribas USA

   Performance      175.4   

4105543

  

BNP Paribas USA

   Performance      4,868.1   

4105546

  

BNP Paribas USA

   Performance      20,431.4   

4112089

  

BNP Paribas USA

   Performance      606.0   

4115660

  

BNP Paribas USA

   Performance      380.0   

4116048

  

BNP Paribas USA

   Performance      665.0   

91902181

  

BNP Paribas USA

   Performance      878.3   

91903105

  

BNP Paribas USA

   Performance      385.1   

91909337

  

BNP Paribas USA

   Performance      252.5   

91910522

  

BNP Paribas USA

   Performance      74,026.8   

91912121

  

BNP Paribas USA

   Performance      563.3   

91913099

  

BNP Paribas USA

   Performance      45.0   

91916631

  

BNP Paribas USA

   Performance      438.5   

5870007964

  

Citibank N.A.

   Performance      6.8   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

5870007966

  

Citibank N.A.

   Performance      13.6   

5870007967

  

Citibank N.A.

   Performance      13.6   

5870007969

  

Citibank N.A.

   Performance      5.4   

5870007970

  

Citibank N.A.

   Performance      8.2   

5870007971

  

Citibank N.A.

   Performance      13.6   

FRWAV70093380201

  

Commerzbank AG

   Performance      7,720.3   

FRWAV70093400201

  

Commerzbank AG

   Performance      3,971.3   

FRWAV70205850201

  

Commerzbank AG

   Performance      3,540.0   

FRWAV70242660201

  

Commerzbank AG

   Performance      75.3   

FRWAV70242670201

  

Commerzbank AG

   Performance      606.0   

S31445T

  

Compass Bank N.A.

   Performance      6,868.2   

19637008

  

Credit Agricole CIB

   Performance      120,000.0   

110437039

  

Credit Agricole CIB

   Performance      119.3   

119637024

  

Credit Agricole CIB

   Performance      30,406.8   

715837053

  

Credit Agricole CIB

   Performance      98.4   

715837055

  

Credit Agricole CIB

   Performance      376.9   

715837056

  

Credit Agricole CIB

   Performance      524.7   

504BGA0800716

  

Deutsche Bank AG

   Performance      92.1   

504BGA0800732

  

Deutsche Bank AG

   Performance      3,875.8   

504BGA0800734

  

Deutsche Bank AG

   Performance      1,937.9   

504BGA0801187

  

Deutsche Bank AG

   Performance      7,288.4   

504BGA1002725

  

Deutsche Bank AG

   Performance      25.4   

504BGA1103201

  

Deutsche Bank AG

   Performance      959.7   

504BGA1103290

  

Deutsche Bank AG

   Performance      48.6   

504BGA1103541

  

Deutsche Bank AG

   Performance      242.6   

504BGA1103683

  

Deutsche Bank AG

   Performance      457.8   

504BGA1103905

  

Deutsche Bank AG

   Performance      462.9   

504BGA1204563

  

Deutsche Bank AG

   Performance      6,336.8   

ENBDOG10006186

  

Emirates NBD Bank (PJSC)

   Performance      2,725.4   

ENBDOG10006190

  

Emirates NBD Bank (PJSC)

   Performance      2,725.4   

FNGPTH110073

  

HSBC Bank Australia Limited

   Performance      210.1   

FNGPTH116948

  

HSBC Bank Australia Limited

   Performance      158.3   

FNGPTH116952

  

HSBC Bank Australia Limited

   Performance      44.1   

FNGPTH116964

  

HSBC Bank Australia Limited

   Performance      393.8   

FNGPTH116965

  

HSBC Bank Australia Limited

   Performance      393.8   

FNGPTH116967

  

HSBC Bank Australia Limited

   Performance      36.6   

FNGPTH116969

  

HSBC Bank Australia Limited

   Performance      448.9   

FNGPTH116970

  

HSBC Bank Australia Limited

   Performance      754.6   

FNGPTH116972

  

HSBC Bank Australia Limited

   Performance      472.5   

FNGPTH116973

  

HSBC Bank Australia Limited

   Performance      580.5   

FNGPTH116974

  

HSBC Bank Australia Limited

   Performance      754.6   

FNGPTH121680

  

HSBC Bank Australia Limited

   Performance      1,629.4   

PEBPTH110077

  

HSBC Bank Australia Limited

   Performance      142.1   

PEBPTH116959

  

HSBC Bank Australia Limited

   Performance      46.5   

PEBPTH116962

  

HSBC Bank Australia Limited

   Performance      27.1   

PEBPTH116968

  

HSBC Bank Australia Limited

   Performance      2,506.3   

PEBPTH116975

  

HSBC Bank Australia Limited

   Performance      67,457.0   

PEBPTH121776

  

HSBC Bank Australia Limited

   Performance      172.5   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

PEBPTH121878

  

HSBC Bank Australia Limited

   Performance      190.5   

PEBPTH122391

  

HSBC Bank Australia Limited

   Performance      167.1   

PEBPTH122392

  

HSBC Bank Australia Limited

   Performance      167.1   

PEBPTH122642

  

HSBC Bank Australia Limited

   Performance      21.3   

PEBPTH122644

  

HSBC Bank Australia Limited

   Performance      21.3   

PEBPTH122645

  

HSBC Bank Australia Limited

   Performance      347.9   

PEBPTH122646

  

HSBC Bank Australia Limited

   Performance      347.9   

REBPTH121346

  

HSBC Bank Australia Limited

   Performance      138.4   

REBPTH121893

  

HSBC Bank Australia Limited

   Performance      5,189.0   

APGDUB016757

  

HSBC Bank Middle East Limited

   Performance      1,206.0   

APGDUB768867

  

HSBC Bank Middle East Limited

   Performance      165.0   

APGDUB768896

  

HSBC Bank Middle East Limited

   Performance      1,374.0   

APGDUB782965

  

HSBC Bank Middle East Limited

   Performance      824.8   

FNGDUB768883

  

HSBC Bank Middle East Limited

   Performance      141.4   

FNGDUB768892

  

HSBC Bank Middle East Limited

   Performance      2,200.0   

FNGDUB768895-A

  

HSBC Bank Middle East Limited

   Performance      100.0   

PEBDEI783690

  

HSBC Bank Middle East Limited

   Performance      125.0   

PEBDUB768865

  

HSBC Bank Middle East Limited

   Performance      911.5   

PEBDUB768869

  

HSBC Bank Middle East Limited

   Performance      212.5   

PEBDUB768870

  

HSBC Bank Middle East Limited

   Performance      39.3   

PEBDUB768874

  

HSBC Bank Middle East Limited

   Performance      2,469.2   

PEBDUB768876

  

HSBC Bank Middle East Limited

   Performance      1,670.3   

PEBDUB768877

  

HSBC Bank Middle East Limited

   Performance      1,967.8   

PEBDUB768878

  

HSBC Bank Middle East Limited

   Performance      88.1   

PEBDUB768880

  

HSBC Bank Middle East Limited

   Performance      82.5   

PEBDUB768881

  

HSBC Bank Middle East Limited

   Performance      1,700.0   

PEBDUB768882

  

HSBC Bank Middle East Limited

   Performance      459.7   

PEBDUB768884

  

HSBC Bank Middle East Limited

   Performance      15.0   

PEBDUB768897

  

HSBC Bank Middle East Limited

   Performance      1,374.0   

PEBDUB782971

  

HSBC Bank Middle East Limited

   Performance      824.8   

PEBDUB910091

  

HSBC Bank Middle East Limited

   Performance      2,680.0   

TEBDUB015707

  

HSBC Bank Middle East Limited

   Performance      12.8   

DTNLEM501110

  

ING Bank N.V.

   Performance      1,945.4   

DTNLEM501111

  

ING Bank N.V.

   Performance      1,620.0   

DTNLES505938

  

ING Bank N.V.

   Performance      1,800.0   

DTNLES506187

  

ING Bank N.V.

   Performance      900.0   

DTNLFS600708

  

ING Bank N.V.

   Performance      234.0   

DTNLFS600718

  

ING Bank N.V.

   Performance      716.0   

DTNLFS600719

  

ING Bank N.V.

   Performance      716.0   

DTNLFS600720

  

ING Bank N.V.

   Performance      284.0   

DTNLFS600721

  

ING Bank N.V.

   Performance      284.0   

K624109

  

ING Bank N.V.

   Performance      1,795.0   

K624114

  

ING Bank N.V.

   Performance      1,673.0   

K624895

  

ING Bank N.V.

   Performance      308.6   

K625339

  

ING Bank N.V.

   Performance      1,425.9   

K628888

  

ING Bank N.V.

   Performance      14,300.0   

K628889

  

ING Bank N.V.

   Performance      3,900.0   

K630057

  

ING Bank N.V.

   Performance      794.2   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

K644872

  

ING Bank N.V.

   Performance      319.9   

K645064

  

ING Bank N.V.

   Performance      202.1   

123236-793

  

Intesa Sanpaolo-New York

   Performance      369.7   

CPCS-338560

  

JPMorgan Chase Bank N.A.

   Performance      9,804.2   

CPCS-405086

  

JPMorgan Chase Bank N.A.

   Performance      1,830.1   

CPCS-405088

  

JPMorgan Chase Bank N.A.

   Performance      1,095.0   

CPCS-405089

  

JPMorgan Chase Bank N.A.

   Performance      644.0   

CPCS-406023

  

JPMorgan Chase Bank N.A.

   Performance      320.3   

CPCS-406366

  

JPMorgan Chase Bank N.A.

   Performance      61.0   

CPCS-422601

  

JPMorgan Chase Bank N.A.

   Performance      1,570.4   

CPCS-422602

  

JPMorgan Chase Bank N.A.

   Performance      1,017.7   

CPCS-422603

  

JPMorgan Chase Bank N.A.

   Performance      119.1   

CPCS-422604

  

JPMorgan Chase Bank N.A.

   Performance      9,425.3   

CPCS-422605

  

JPMorgan Chase Bank N.A.

   Performance      1,609.9   

CPCS-422609

  

JPMorgan Chase Bank N.A.

   Performance      907.2   

CPCS-423110

  

JPMorgan Chase Bank N.A.

   Performance      1,311.3   

CPCS-482039(A)

  

JPMorgan Chase Bank N.A.

   Performance      14,049.0   

CPCS-482803

  

JPMorgan Chase Bank N.A.

   Performance      255.0   

CPCS-482876

  

JPMorgan Chase Bank N.A.

   Performance      104.0   

CPCS-483056

  

JPMorgan Chase Bank N.A.

   Performance      430.9   

CPCS-483201

  

JPMorgan Chase Bank N.A.

   Performance      155.0   

CPCS-483590

  

JPMorgan Chase Bank N.A.

   Performance      534.9   

CPCS-483591

  

JPMorgan Chase Bank N.A.

   Performance      2,167.9   

CPCS-522874

  

JPMorgan Chase Bank N.A.

   Performance      7,297.5   

CPCS-523046

  

JPMorgan Chase Bank N.A.

   Performance      30.0   

CPCS-523543

  

JPMorgan Chase Bank N.A.

   Performance      119.0   

CPCS-524598

  

JPMorgan Chase Bank N.A.

   Performance      91.0   

CPCS-537709

  

JPMorgan Chase Bank N.A.

   Performance      383.6   

CPCS-537710

  

JPMorgan Chase Bank N.A.

   Performance      757.5   

032LGAP123150811

  

Mashreq Bank P.S.C.

   Performance      10,950.0   

032LGAP123151273

  

Mashreq Bank P.S.C.

   Performance      1,866.6   

032LGBB123151522

  

Mashreq Bank P.S.C.

   Performance      136.2   

032LGBB123151695

  

Mashreq Bank P.S.C.

   Performance      25.0   

032LGLB123154287

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123154353

  

Mashreq Bank P.S.C.

   Performance      5.7   

032LGLB123154357

  

Mashreq Bank P.S.C.

   Performance      13.9   

032LGLB123154371

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123154372

  

Mashreq Bank P.S.C.

   Performance      27.2   

032LGLB123154444

  

Mashreq Bank P.S.C.

   Performance      3.3   

032LGLB123154483

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123154519

  

Mashreq Bank P.S.C.

   Performance      81.7   

032LGLB123154573

  

Mashreq Bank P.S.C.

   Performance      3.3   

032LGLB123154587

  

Mashreq Bank P.S.C.

   Performance      36.8   

032LGLB123154776

  

Mashreq Bank P.S.C.

   Performance      6.5   

032LGLB123154791

  

Mashreq Bank P.S.C.

   Performance      4.1   

032LGLB123154934

  

Mashreq Bank P.S.C.

   Performance      81.7   

032LGLB123154940

  

Mashreq Bank P.S.C.

   Performance      5.7   

032LGLB123154984

  

Mashreq Bank P.S.C.

   Performance      81.7   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

032LGLB123155012

  

Mashreq Bank P.S.C.

   Performance      13.6   

032LGLB123155015

  

Mashreq Bank P.S.C.

   Performance      7.4   

032LGLB123155069

  

Mashreq Bank P.S.C.

   Performance      3.3   

032LGLB123155080

  

Mashreq Bank P.S.C.

   Performance      8.2   

032LGLB123155091

  

Mashreq Bank P.S.C.

   Performance      81.7   

032LGLB123155164

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155165

  

Mashreq Bank P.S.C.

   Performance      5.7   

032LGLB123155195

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155251

  

Mashreq Bank P.S.C.

   Performance      7.4   

032LGLB123155260

  

Mashreq Bank P.S.C.

   Performance      22.1   

032LGLB123155266

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123155327

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155376

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155488

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155518

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155532

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155559

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155615

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155633

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155646

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155661

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155678

  

Mashreq Bank P.S.C.

   Performance      9.0   

032LGLB123155806

  

Mashreq Bank P.S.C.

   Performance      61.3   

032LGLB123155835

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155932

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155945

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155971

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155984

  

Mashreq Bank P.S.C.

   Performance      43.3   

032LGLB123155986

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123156096

  

Mashreq Bank P.S.C.

   Performance      24.5   

032LGLB123156114

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123156118

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156377

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123156690

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156713

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123156808

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156838

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156912

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156961

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156979

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123157056

  

Mashreq Bank P.S.C.

   Performance      17.2   

032LGLB123157121

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123157177

  

Mashreq Bank P.S.C.

   Performance      11.4   

032LGLB123157220

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123157252

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157293

  

Mashreq Bank P.S.C.

   Performance      23.7   

032LGLB123157301

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123157313

  

Mashreq Bank P.S.C.

   Performance      6.5   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

032LGLB123157325

  

Mashreq Bank P.S.C.

   Performance      4.1   

032LGLB123157345

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157402

  

Mashreq Bank P.S.C.

   Performance      4.1   

032LGLB123157446

  

Mashreq Bank P.S.C.

   Performance      7.4   

032LGLB123157447

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157456

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123157465

  

Mashreq Bank P.S.C.

   Performance      13.9   

032LGLB123157510

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157603

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157624

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123157686

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123157722

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123157736

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157737

  

Mashreq Bank P.S.C.

   Performance      7.4   

032LGLB123157742

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123157777

  

Mashreq Bank P.S.C.

   Performance      12.3   

032LGLB123157785

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157789

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123157845

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157847

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157902

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123157968

  

Mashreq Bank P.S.C.

   Performance      8.2   

032LGLB123158002

  

Mashreq Bank P.S.C.

   Performance      13.6   

032LGLB123158014

  

Mashreq Bank P.S.C.

   Performance      20.4   

032LGLB123158151

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158196

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123158199

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158210

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158217

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158243

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158277

  

Mashreq Bank P.S.C.

   Performance      6.5   

032LGLB123158379

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123158380

  

Mashreq Bank P.S.C.

   Performance      25.3   

032LGLB123158394

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGPB123154569

  

Mashreq Bank P.S.C.

   Performance      2,315.3   

032LGPB123155405

  

Mashreq Bank P.S.C.

   Performance      8,151.4   

032LGPB123155504

  

Mashreq Bank P.S.C.

   Performance      3,436.8   

032LGPB123155551

  

Mashreq Bank P.S.C.

   Performance      4,100.0   

032LGPB123155632

  

Mashreq Bank P.S.C.

   Performance      6,230.9   

032LGTL123150205

  

Mashreq Bank P.S.C.

   Performance      13.6   

032LGTL123150221

  

Mashreq Bank P.S.C.

   Performance      13.6   

032LGTL123150238

  

Mashreq Bank P.S.C.

   Performance      13.6   

10847 AA 00022

  

N.V. Nationale Borg-Maatschappij

   Performance      64.3   

S730710

  

National Bank Of Kuwait S.A.K.

   Performance      1,081.0   

S730711

  

National Bank Of Kuwait S.A.K.

   Performance      1,081.0   

S730850

  

National Bank Of Kuwait S.A.K.

   Performance      89.0   

G976

  

Qatar National Bank SAQ

   Performance      350.6   

G977

  

Qatar National Bank SAQ

   Performance      3,575.0   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

HOU/S/06623

  

Riyad Bank, Houston Agency

   Performance      170.0   

HOU/S/06679

  

Riyad Bank, Houston Agency

   Performance      860.0   

HOU/S/06757

  

Riyad Bank, Houston Agency

   Performance      2,469.3   

HOU/S/06759

  

Riyad Bank, Houston Agency

   Performance      3,530.7   

HOU/S/07015

  

Riyad Bank, Houston Agency

   Performance      212.0   

HOU/S/07042

  

Riyad Bank, Houston Agency

   Performance      956.1   

3000364474

  

SAMBA Financial Group

   Performance      14.5   

3000392389

  

SAMBA Financial Group

   Performance      27.7   

3000392391

  

SAMBA Financial Group

   Performance      1,409.4   

3000392409

  

SAMBA Financial Group

   Performance      770.2   

3000392410

  

SAMBA Financial Group

   Performance      1,542.7   

3000392411

  

SAMBA Financial Group

   Performance      1,542.7   

3000392592

  

SAMBA Financial Group

   Performance      1,409.4   

3000393358

  

SAMBA Financial Group

   Performance      1,746.9   

3000393366

  

SAMBA Financial Group

   Performance      873.4   

3000394009

  

SAMBA Financial Group

   Performance      2,398.5   

3000394032

  

SAMBA Financial Group

   Performance      2,665.0   

3000394383

  

SAMBA Financial Group

   Performance      166.4   

3000394387

  

SAMBA Financial Group

   Performance      230.4   

3000394388

  

SAMBA Financial Group

   Performance      568.1   

3000394408

  

SAMBA Financial Group

   Performance      2,931.5   

3000395049

  

SAMBA Financial Group

   Performance      381.6   

3000395070

  

SAMBA Financial Group

   Performance      316.0   

3000395308

  

SAMBA Financial Group

   Performance      322.0   

3000395311

  

SAMBA Financial Group

   Performance      763.2   

3000395413

  

SAMBA Financial Group

   Performance      1,000.0   

3000395444

  

SAMBA Financial Group

   Performance      500.0   

3000395718

  

SAMBA Financial Group

   Performance      385.1   

3000395902

  

SAMBA Financial Group

   Performance      1,430.0   

3000395903

  

SAMBA Financial Group

   Performance      368.5   

3000395904

  

SAMBA Financial Group

   Performance      168.2   

3000395905

  

SAMBA Financial Group

   Performance      15.0   

3000395910

  

SAMBA Financial Group

   Performance      123.3   

3000395928

  

SAMBA Financial Group

   Performance      168.2   

3000395929

  

SAMBA Financial Group

   Performance      123.3   

3000395931

  

SAMBA Financial Group

   Performance      1,430.0   

3000395932

  

SAMBA Financial Group

   Performance      368.5   

3000395933

  

SAMBA Financial Group

   Performance      15.0   

3000395950

  

SAMBA Financial Group

   Performance      420.0   

3000396387

  

SAMBA Financial Group

   Performance      2,408.8   

3000396510

  

SAMBA Financial Group

   Performance      632.1   

3000396511

  

SAMBA Financial Group

   Performance      632.1   

3000396576

  

SAMBA Financial Group

   Performance      746.5   

3000396577

  

SAMBA Financial Group

   Performance      1,119.8   

3000396638

  

SAMBA Financial Group

   Performance      746.5   

3000396659

  

SAMBA Financial Group

   Performance      435.1   

3000396674

  

SAMBA Financial Group

   Performance      1,119.8   

3000396687

  

SAMBA Financial Group

   Performance      435.1   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

3000397021

  

SAMBA Financial Group

   Performance      738.4   

3000397121

  

SAMBA Financial Group

   Performance      417.0   

3000392412(A)

  

SAMBA Financial Group

   Performance      770.2   

3000394875-A

  

SAMBA Financial Group

   Performance      3,198.0   

55575635678

  

Skandinaviska Enskilda Banken

   Performance      242.5   

55575635686

  

Skandinaviska Enskilda Banken

   Performance      275.0   

55575638820

  

Skandinaviska Enskilda Banken

   Performance      1,342.0   

55575640086

  

Skandinaviska Enskilda Banken

   Performance      1,003.8   

123010042706

  

Standard Chartered Bank

   Performance      4,200.0   

123020068580

  

Standard Chartered Bank

   Performance      27.2   

123020068624

  

Standard Chartered Bank

   Performance      3,425.0   

123020068651

  

Standard Chartered Bank

   Performance      4,330.0   

123020068713

  

Standard Chartered Bank

   Performance      3,076.5   

123020068731

  

Standard Chartered Bank

   Performance      7,183.4   

123020222379

  

Standard Chartered Bank

   Performance      500.0   

777020021987-L

  

Standard Chartered Bank

   Performance      3.3   

777020021996-L

  

Standard Chartered Bank

   Performance      98.5   

777020022076-L

  

Standard Chartered Bank

   Performance      465.3   

777020022085-L

  

Standard Chartered Bank

   Performance      1,281.2   

777020022101-L

  

Standard Chartered Bank

   Performance      776.0   

777020022138-L

  

Standard Chartered Bank

   Performance      401.3   

777020022539-L

  

Standard Chartered Bank

   Performance      388.0   

777020022557-L

  

Standard Chartered Bank

   Performance      266.0   

777020028221-L

  

Standard Chartered Bank

   Performance      1,854.2   

777020029408-L

  

Standard Chartered Bank

   Performance      560.0   

777020030245-L

  

Standard Chartered Bank

   Performance      1,104.3   

777020030637-L

  

Standard Chartered Bank

   Performance      385.0   

777020031903-L

  

Standard Chartered Bank

   Performance      624.0   

777020032145-L

  

Standard Chartered Bank

   Performance      148.4   

777020032172-L

  

Standard Chartered Bank

   Performance      45.0   

777020032350-L

  

Standard Chartered Bank

   Performance      1,054.0   

777020033288-L

  

Standard Chartered Bank

   Performance      200.0   

777020033803-L

  

Standard Chartered Bank

   Performance      952.2   

777020033821-L

  

Standard Chartered Bank

   Performance      952.2   

777020034303-L

  

Standard Chartered Bank

   Performance      858.4   

777020035703-L

  

Standard Chartered Bank

   Performance      500.0   

777020036212-L

  

Standard Chartered Bank

   Performance      1,413.5   

777020036221-L

  

Standard Chartered Bank

   Performance      2,050.0   

777020036515-L

  

Standard Chartered Bank

   Performance      1,800.0   

777020036524-L

  

Standard Chartered Bank

   Performance      1,089.0   

779-02-0053968-I

  

Standard Chartered Bank

   Performance      808.4   

MEAE1AE07G501131

  

The Royal Bank of Scotland N.V.

   Performance      0.8   

MEAE2AE07G401854

  

The Royal Bank of Scotland N.V.

   Performance      20.4   

MEAE2AE07G501847

  

The Royal Bank of Scotland N.V.

   Performance      13.6   

MEAE2AE07G501849

  

The Royal Bank of Scotland N.V.

   Performance      13.6   

MEAE2AE07G501851

  

The Royal Bank of Scotland N.V.

   Performance      0.8   

MEAE2AE7G501853

  

The Royal Bank of Scotland N.V.

   Performance      6.5   

NLNL1NL09G823902

  

The Royal Bank of Scotland N.V.

   Performance      3,395.0   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

NLNL1NL09G824086

  

The Royal Bank of Scotland N.V.

   Performance      1,166.8   

NLNL1NL09G824798

  

The Royal Bank of Scotland N.V.

   Performance      578.7   

NLNL1NL09G830181

  

The Royal Bank of Scotland N.V.

   Performance      864.1   

NLNL1NL09G830386

  

The Royal Bank of Scotland N.V.

   Performance      311.2   

NLNL1NL09G830687

  

The Royal Bank of Scotland N.V.

   Performance      281.6   

NLNL1NL11G835403

  

The Royal Bank of Scotland N.V.

   Performance      2,058.9   

T403114

  

The Royal Bank of Scotland N.V.

   Performance      19,850.1   

T407672

  

The Royal Bank of Scotland N.V.

   Performance      0.0   

T408232

  

The Royal Bank of Scotland N.V.

   Performance      2,645.0   

LCA2467NY

  

The Royal Bank of Scotland plc

   Performance      4,784.1   

SLCPPDX05105

  

U.S. Bank N.A.

   Performance      70,000.0   

NTS664720

  

Wells Fargo Bank N.A.

   Performance      3,194.9   

21197

  

Australian And New Zealand Banking Group Limited

   Financial      15.8   

29070196-A

  

Australian And New Zealand Banking Group Limited

   Financial      2.2   

FHGAV08077000200

  

Commerzbank AG

   Financial      159.8   

5637027

  

Credit Agricole CIB

   Financial      2,943.3   

8837025

  

Credit Agricole CIB

   Financial      181.6   

731337018

  

Credit Agricole CIB

   Financial      2,174.1   

FNGPTH116949

  

HSBC Bank Australia Limited

   Financial      622.7   

FNGPTH116956

  

HSBC Bank Australia Limited

   Financial      359.7   

FNGPTH120304

  

HSBC Bank Australia Limited

   Financial      1,291.0   

FNGPTH120736

  

HSBC Bank Australia Limited

   Financial      101.6   

FNGPTH122092

  

HSBC Bank Australia Limited

   Financial      413.5   

FNGDUB014908

  

HSBC Bank Middle East Limited

   Financial      108.2   

CPCS-246955

  

JPMorgan Chase Bank N.A.

   Financial      7,200.0   

CPCS-286175

  

JPMorgan Chase Bank N.A.

   Financial      915.0   

CPCS-482085

  

JPMorgan Chase Bank N.A.

   Financial      10.2   

CPCS-482852

  

JPMorgan Chase Bank N.A.

   Financial      10.2   

SLT321426

  

JPMorgan Chase Bank N.A.

   Financial      2,000.0   

SLT750105

  

JPMorgan Chase Bank N.A.

   Financial      4,436.8   

SLT751064

  

JPMorgan Chase Bank N.A.

   Financial      691.0   

032LGFN123150556

  

Mashreq Bank P.S.C.

   Financial      163.4   

032LGFN123150766

  

Mashreq Bank P.S.C.

   Financial      54.5   

032LGFN123150769

  

Mashreq Bank P.S.C.

   Financial      171.5   

032LGFN123150791

  

Mashreq Bank P.S.C.

   Financial      43.6   

032LGFN123150846

  

Mashreq Bank P.S.C.

   Financial      8.2   

032LGFN123150877

  

Mashreq Bank P.S.C.

   Financial      136.2   

032LGOT123151709

  

Mashreq Bank P.S.C.

   Financial      27.5   

032LGOT123151728

  

Mashreq Bank P.S.C.

   Financial      61.8   

3000368994

  

SAMBA Financial Group

   Financial      18.7   

M302406

  

Standard Bank of South Africa Limited

   Financial      0.3   

359020594301

  

Standard Chartered Bank (Thai) PCL

   Financial      64.8   

MEAE1AE07G501121

  

The Royal Bank of Scotland N.V.

   Financial      13.6   

IS0013477

  

Wells Fargo Bank N.A.

   Financial      4,602.0   

NTS661771

  

Wells Fargo Bank N.A.

   Financial      12,610.8            

 

 

 

LETTER OF CREDIT & BANK GUARANTEE UTILIZATION

        1,050,641.4   

Revolver Foreign Currency Adjustment

        3,927.9            

 

 

 

TOTAL UTILIZATION

        1,054,569.3            

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1.4-Permitted Existing Contingent Obligations

Consolidated Surety Bonds

as of September 30, 2012

 

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

0141140

  

Berkley Regional Insurance Company

   Performance & Payment      309.9   

0141215

  

Berkley Regional Insurance Company

   Performance & Payment      197.7   

0146223

  

Berkley Regional Insurance Company

   Performance & Payment      279.6   

0149380

  

Berkley Regional Insurance Company

   Performance & Payment      220.4   

0149383

  

Berkley Regional Insurance Company

   Performance & Payment      199.0   

0152468

  

Berkley Regional Insurance Company

   Performance & Payment      126.9   

0152496

  

Berkley Regional Insurance Company

   Performance & Payment      40.2   

0152528

  

Berkley Regional Insurance Company

   Performance & Payment      41.4   

0152560

  

Berkley Regional Insurance Company

   Performance & Payment      60.0   

0152564

  

Berkley Regional Insurance Company

   Performance & Payment      8.2   

0152565

  

Berkley Regional Insurance Company

   Performance & Payment      120.2   

0156428

  

Berkley Regional Insurance Company

   Performance & Payment      105.3   

0157487

  

Berkley Regional Insurance Company

   Performance & Payment      148.8   

0159737

  

Berkley Regional Insurance Company

   Performance & Payment      1,126.1   

0159741

  

Berkley Regional Insurance Company

   Performance & Payment      399.4   

0159744

  

Berkley Regional Insurance Company

   Performance & Payment      245.2   

0161864

  

Berkley Regional Insurance Company

   Performance & Payment      1,294.6   

0161880

  

Berkley Regional Insurance Company

   Performance & Payment      231.3   

0163960

  

Berkley Regional Insurance Company

   Performance & Payment      3,072.8   

0165941

  

Berkley Regional Insurance Company

   Performance & Payment      1,567.5   

0167355

  

Berkley Regional Insurance Company

   Performance & Payment      2,657.7   

0167361

  

Berkley Regional Insurance Company

   Performance & Payment      63.8   

0168276

  

Berkley Regional Insurance Company

   Performance & Payment      3,359.4   

0168768

  

Berkley Regional Insurance Company

   Performance & Payment      4,708.7   

1010311

  

C.A. Seguros La Occidental

   Customs      62.4   

1013767

  

C.A. Seguros La Occidental

   Labor      275.2   

1013775

  

C.A. Seguros La Occidental

   Labor      179.4   

1013776

  

C.A. Seguros La Occidental

   Labor      179.4   

1014851

  

C.A. Seguros La Occidental

   Labor      92.3   

1014851

  

C.A. Seguros La Occidental

   Performance      573.3   

1018458

  

C.A. Seguros La Occidental

   Performance      2,180.0   

1018473

  

C.A. Seguros La Occidental

   Performance      1,348.9   

1018475

  

C.A. Seguros La Occidental

   Performance      1,348.9   

DL004163

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      84.1   

DL004165

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      297.7   

DL004177

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      164.6   

DL004179

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      19.5   

DL004205

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      5.7   

DL004213

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      68.2   

DL004214

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      1.0   

DL004314

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      6.5   

EX000898

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      77,800.0   

81365442

  

Federal Insurance Company

   Performance & Payment      603.0   



--------------------------------------------------------------------------------

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

81365469

  

Federal Insurance Company

   Contractor’s Indemnity      98.7   

81558756

  

Federal Insurance Company

   Retention      264.0   

81558787

  

Federal Insurance Company

   Contractor’s Indemnity      299.3   

81558803

  

Federal Insurance Company

   Contractor’s Indemnity      128.1   

81558805

  

Federal Insurance Company

   Contractor’s Indemnity      88.6   

82168409

  

Federal Insurance Company

   Performance & Payment      62.9   

82187968

  

Federal Insurance Company

   Performance & Payment      90.8   

82188013

  

Federal Insurance Company

   Performance & Payment      1,106.1   

82199440

  

Federal Insurance Company

   Performance & Payment      413.2   

82201936

  

Federal Insurance Company

   Performance & Payment      224.2   

82201945

  

Federal Insurance Company

   Performance & Payment      12,790.5   

82201946

  

Federal Insurance Company

   Retention      1,550.0   

82201951

  

Federal Insurance Company

   Performance & Payment      743.8   

82201953

  

Federal Insurance Company

   Performance & Payment      1,025.3   

82201960

  

Federal Insurance Company

   Performance & Payment      1,811.7   

82203531

  

Federal Insurance Company

   Performance      227.3   

82289296

  

Federal Insurance Company

   Performance & Payment      2,097.5   

82289305

  

Federal Insurance Company

   Performance & Payment      4,311.4   

82289311

  

Federal Insurance Company

   Performance & Payment      1,017.1   

82289312

  

Federal Insurance Company

   Performance & Payment      857.8   

82289313

  

Federal Insurance Company

   Performance & Payment      1,534.0   

82289318

  

Federal Insurance Company

   Performance & Payment      1,043.9   

82289324

  

Federal Insurance Company

   Performance & Payment      2,371.5   

82289325

  

Federal Insurance Company

   Performance & Payment      894.3   

380818

  

Liberty Seguros S.A.

   Civil Liability      1,528.9   

1922969

  

Liberty Seguros S.A.

   Performance      3,435.9   

1939630

  

Liberty Seguros S.A.

   Performance      3,057.8   

2057208

  

Liberty Seguros S.A.

   Performance      400.0   

617500186

  

Mapfre La Seguridad C.A. de Seguros

   Labor      69.8   

617501086

  

Mapfre La Seguridad C.A. de Seguros

   Performance      963.9   

817500176

  

Mapfre La Seguridad C.A. de Seguros

   Labor      317.6   

817500191

  

Mapfre La Seguridad C.A. de Seguros

   Donwpayment      635.2   

817501048

  

Mapfre La Seguridad C.A. de Seguros

   Performance      317.6   

CMS215358

  

RLI Insurance Company

   License & Permit      10.0   

CMS215363

  

RLI Insurance Company

   License & Permit      102.0   

CMS215364

  

RLI Insurance Company

   Workers Compensation      220.0   

CMS215365

  

RLI Insurance Company

   License & Permit      69.1   

CMS215368

  

RLI Insurance Company

   License & Permit      40.0   

CMS215369

  

RLI Insurance Company

   License & Permit      5.0   

CMS226301

  

RLI Insurance Company

   Wage & Welfare      200.0   

CMS226306

  

RLI Insurance Company

   Wage & Welfare      12.0   

CMS226322

  

RLI Insurance Company

   Contractor’s Indemnity      428.3   

CMS226327

  

RLI Insurance Company

   Contractor’s Indemnity      599.7   

CMS226329

  

RLI Insurance Company

   Lien Bond      393.2   

CMS226331

  

RLI Insurance Company

   License & Permit      102.2   

CMS242750

  

RLI Insurance Company

   License & Permit      75.0   

CMS242761

  

RLI Insurance Company

   License & Permit      75.0   



--------------------------------------------------------------------------------

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

CMS242762

  

RLI Insurance Company

   License & Permit      147.6   

CMS242763

  

RLI Insurance Company

   License & Permit      257.9   

CMS242781

  

RLI Insurance Company

   License & Permit      75.0   

CMS242799

  

RLI Insurance Company

   License & Permit      163.1   

CMS246651

  

RLI Insurance Company

   License & Permit      61.6   

CMS246652

  

RLI Insurance Company

   Retention      140.9   

CMS246653

  

RLI Insurance Company

   License & Permit      5.0   

CMS246656

  

RLI Insurance Company

   License & Permit      25.0   

CMS246658

  

RLI Insurance Company

   License & Permit      25.0   

CMS246669

  

RLI Insurance Company

   License & Permit      25.0   

CMS246670

  

RLI Insurance Company

   Wage & Welfare      3,000.0   

TB6389

  

St. Paul Fire And Marine Insurance Company (SFM)

   Court      261.7   

9541

  

Venezolano de Crédito

   Customs      231.9   

120221005

  

Westchester Fire Insurance Company

   Customs      200.0   

K07443821

  

Westchester Fire Insurance Company

   License & Permit      47.0   

K07443936

  

Westchester Fire Insurance Company

   License & Permit      20.0   

K07443948

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K07443985

  

Westchester Fire Insurance Company

   License & Permit      2.0   

K0744414A

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K07444394

  

Westchester Fire Insurance Company

   License & Permit      50.0   

K07444400

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K07444448

  

Westchester Fire Insurance Company

   License & Permit      2,000.0   

K07444515

  

Westchester Fire Insurance Company

   License & Permit      76.1   

K07444540

  

Westchester Fire Insurance Company

   License & Permit      3.0   

K07444709

  

Westchester Fire Insurance Company

   License & Permit      2.8   

K07444965

  

Westchester Fire Insurance Company

   Contractor’s Indemnity      64.1   

K07444977

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K07445052

  

Westchester Fire Insurance Company

   Misc Indemnity      30.0   

K07785926

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K0778594A

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K07785963

  

Westchester Fire Insurance Company

   License & Permit      1,440.0   

K07786104

  

Westchester Fire Insurance Company

   Court      50.0   

K07786141

  

Westchester Fire Insurance Company

   Retention      183.2   

K07786153

  

Westchester Fire Insurance Company

   Retention      80.7   

K07786189

  

Westchester Fire Insurance Company

   License & Permit      90.0   

K08030893

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K08031149

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K08031216

  

Westchester Fire Insurance Company

   License & Permit      117.0   

K08031551

  

Westchester Fire Insurance Company

   License & Permit      90.5   

K08232702

  

Westchester Fire Insurance Company

   Contractor’s Indemnity      231.5   

K0831021A

  

Westchester Fire Insurance Company

   License & Permit      25.0   

K08407575

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K08407769

  

Westchester Fire Insurance Company

   Court      13.9   

K08408191

  

Westchester Fire Insurance Company

   Performance & Payment      148.7   

K08476792

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K08477000

  

Westchester Fire Insurance Company

   Performance & Payment      371.2   

K08477292

  

Westchester Fire Insurance Company

   Performance & Payment      124.7   



--------------------------------------------------------------------------------

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

K08477309

  

Westchester Fire Insurance Company

   License & Permit      413.9   

K0847753A

  

Westchester Fire Insurance Company

   Performance & Payment      348.7   

K08533581

  

Westchester Fire Insurance Company

   Performance & Payment      431.8   

K08533684

  

Westchester Fire Insurance Company

   Performance & Payment      96.3   

K08533854

  

Westchester Fire Insurance Company

   Performance & Payment      420.9   

K08533908

  

Westchester Fire Insurance Company

   Performance & Payment      958.1   

K08533982

  

Westchester Fire Insurance Company

   Performance & Payment      107.5   

K08597613

  

Westchester Fire Insurance Company

   Performance & Payment      2,730.6   

K08597674

  

Westchester Fire Insurance Company

   Performance & Payment      80.9   

K08597893

  

Westchester Fire Insurance Company

   Performance & Payment      316.5   

K08598137

  

Westchester Fire Insurance Company

   Performance & Payment      433.6   

K08648736

  

Westchester Fire Insurance Company

   Performance & Payment      1,690.5   

K08648785

  

Westchester Fire Insurance Company

   Performance & Payment      1,043.6   

K08648815

  

Westchester Fire Insurance Company

   License & Permit      25.0   

K08648827

  

Westchester Fire Insurance Company

   Performance & Payment      6,458.7   

K08648852

  

Westchester Fire Insurance Company

   License & Permit      25.0   

K08768158

  

Westchester Fire Insurance Company

   Performance      2,593.4   

K08768262

  

Westchester Fire Insurance Company

   Performance & Payment      700.6   

K08768365

  

Westchester Fire Insurance Company

   License & Permit      100.0   

K08768481

  

Westchester Fire Insurance Company

   License & Permit      12.5   

M413771

  

Westchester Fire Insurance Company

   Customs      5.1   

MNR216832

  

Westchester Fire Insurance Company

   Performance      170.7   

15920529

  

Western Surety Company

   Notary Public      10.0   

15929133

  

Western Surety Company

   Notary Public      10.0   

15943983

  

Western Surety Company

   Notary Public      10.0   

15980507

  

Western Surety Company

   Notary Public      10.0   

58618533

  

Western Surety Company

   License & Permit      10.0   

58618535

  

Western Surety Company

   License & Permit      50.0   

58618536

  

Western Surety Company

   License & Permit      5.0   

58618537

  

Western Surety Company

   License & Permit      5.0   

58618538

  

Western Surety Company

   License & Permit      50.0   

58618541

  

Western Surety Company

   License & Permit      12.5   

58618542

  

Western Surety Company

   License & Permit      50.0   

58618586

  

Western Surety Company

   License & Permit      5.0   

58618595

  

Western Surety Company

   License & Permit      40.0   

58618596

  

Western Surety Company

   License & Permit      12.0   

58618603

  

Western Surety Company

   Wage & Welfare      25.0   

58627861

  

Western Surety Company

   Wage & Welfare      50.0   

58627862

  

Western Surety Company

   Wage & Welfare      25.0   

58627863

  

Western Surety Company

   Wage & Welfare      25.0   

58627864

  

Western Surety Company

   License & Permit      0.1   

58627865

  

Western Surety Company

   Wage & Welfare      100.0   

58627877

  

Western Surety Company

   License & Permit      12.5   

58627879

  

Western Surety Company

   License & Permit      12.0   

58633468

  

Western Surety Company

   License & Permit      10.0   

58633470

  

Western Surety Company

   License & Permit      12.5   

58633472

  

Western Surety Company

   License & Permit      12.0   



--------------------------------------------------------------------------------

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

58633474

  

Western Surety Company

   License & Permit      12.5   

58633475

  

Western Surety Company

   License & Permit      12.5   

58633476

  

Western Surety Company

   License & Permit      12.0   

58633479

  

Western Surety Company

   Wage & Welfare      16.0   

58633482

  

Western Surety Company

   License & Permit      10.0   

58633483

  

Western Surety Company

   License & Permit      6.0   

58637902

  

Western Surety Company

   License & Permit      12.5   

58660876

  

Western Surety Company

   Performance & Payment      1,346.2   

58660877

  

Western Surety Company

   Performance & Payment      1,306.8   

58660886

  

Western Surety Company

   Performance & Payment      34.4   

58663562

  

Western Surety Company

   Performance & Payment      62.4   

58665765

  

Western Surety Company

   Performance & Payment      1,742.0   

58665778

  

Western Surety Company

   Maintenance      55.6   

58669592

  

Western Surety Company

   Notary Public      15.0   

58669597

  

Western Surety Company

   Performance & Payment      30.0   

58669605

  

Western Surety Company

   Performance & Payment      79.1   

58675164

  

Western Surety Company

   Performance & Payment      505.2   

58675165

  

Western Surety Company

   Performance & Payment      42.3   

58675171

  

Western Surety Company

   Notary Public      5.0   

58675183

  

Western Surety Company

   Performance & Payment      116.9   

58686360

  

Western Surety Company

   Performance & Payment      127.6   

58686362

  

Western Surety Company

   Performance & Payment      686.4   

58686376

  

Western Surety Company

   License & Permit      12.5   

58691315

  

Western Surety Company

   Performance & Payment      1,859.1   

58691338

  

Western Surety Company

   Notary Public      5.0   

58696767

  

Western Surety Company

   Notary Public      5.0   

70993376N

  

Western Surety Company

   Notary Public      10.0   

71029418N

  

Western Surety Company

   Notary Public      10.0   

71029421N

  

Western Surety Company

   Notary Public      10.0   

71064090N

  

Western Surety Company

   Notary Public      10.0   

71128040N

  

Western Surety Company

   Notary Public      10.0            

 

 

 

SURETY BOND UTILIZATION

        191,834.9            

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.7

LITIGATION

We have been and may from time to time be named as a defendant in legal actions
claiming damages in connection with engineering and construction projects,
technology licenses and other matters. These are typically claims that arise in
the normal course of business, including employment-related claims and
contractual disputes or claims for personal injury or property damage which
occur in connection with services performed relating to project or construction
sites. Contractual disputes normally involve claims relating to the timely
completion of projects, performance of equipment or technologies, design or
other engineering services or project construction services provided by us. We
do not believe that any of our pending contractual, employment-related personal
injury or property damage claims and disputes will have a material adverse
effect on our future results of operations, financial position or cash flow.

Asbestos Litigation—We are a defendant in lawsuits wherein plaintiffs allege
exposure to asbestos due to work we may have performed at various locations. We
have never been a manufacturer, distributor or supplier of asbestos products.
Over the past several decades and through September 30, 2012, we have been named
a defendant in lawsuits alleging exposure to asbestos involving approximately
5,200 plaintiffs and, of those claims, approximately 1,300 claims were pending
and 3,900 have been closed through dismissals or settlements. Over the past
several decades and through September 30, 2012, the claims alleging exposure to
asbestos that have been resolved have been dismissed or settled for an average
settlement amount of approximately one thousand dollars per claim. We review
each case on its own merits and make accruals based upon the probability of loss
and our estimates of the amount of liability and related expenses, if any. We do
not believe that any unresolved asserted claims will have a material adverse
effect on our future results of operations, financial position or cash flow,
and, at September 30, 2012, we had approximately $1,600 accrued for liability
and related expenses. With respect to unasserted asbestos claims, we cannot
identify a population of potential claimants with sufficient certainty to
determine the probability of a loss and to make a reasonable estimate of
liability, if any. While we continue to pursue recovery for recognized and
unrecognized contingent losses through insurance, indemnification arrangements
or other sources, we are unable to quantify the amount, if any, that we may
expect to recover because of the variability in coverage amounts, limitations
and deductibles, or the viability of carriers, with respect to our insurance
policies for the years in question.

 

CB&I

SCHEDULES TO AMENDMENT NO. 2



--------------------------------------------------------------------------------

SCHEDULE 6.8

SUBSIDIARIES

See attached.

 

CB&I

SCHEDULES TO AMENDMENT NO. 2



--------------------------------------------------------------------------------

Dec 2012 - Subsidiaries and Ownership

 

User Name:    Cindy McMinn Report Run Date And Time:    12-10-2012 11:22:39 AM
CST Entity Name Or Entity Favorite Name:    All Active Foreign and Domestic
Template Name:    2010 - Subsidiaries and Ownership

850 PINE STREET INC.

Delaware

Entity Vitals

 

Entity Name    850 PINE STREET INC. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    04-20-2006 Federal
Tax ID    20-4730297 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

CB&I Tyler Company

   Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for 850 PINE STREET INC.

 

Page 1 of 147



--------------------------------------------------------------------------------

A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)

Texas

Entity Vitals

 

Entity Name    A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES,
L.L.C.) Domestic Jurisdiction    Texas Country    United States Entity Type   
Limited Partnership Formation Date    05-06-1985 Federal Tax ID    76-0151187
Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    — # Shares Authorized   
— # Shares Issued    — # Outstanding    —

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)    Percentage Ownership Interest    99.000000    99.000000    —     
Direct Matrix Management Services, L.L.C.    Percentage Ownership Interest   
1.000000    1.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for A & B Builders, Ltd (MANAGED BY
MATRIX MANAGEMENT SERVICES, L.L.C.)

 

Page 2 of 147



--------------------------------------------------------------------------------

Arabian CBI Ltd.

Saudi Arabia

Entity Vitals

 

Entity Name    Arabian CBI Ltd. Domestic Jurisdiction    Saudi Arabia Country   
Saudi Arabia Entity Type    Other Formation Date    07-24-1976 Federal Tax ID   
— Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    400.0000 #
Shares Issued    400.0000 # Outstanding    400.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Alfadl, Abdullah Ibrahim A.    Common Shares    30.000000    7.500000   
—      Direct Alfadl, Saleh Abdullah    Common Shares    70.000000    17.500000
   —      Direct Chicago Bridge & Iron
Company B.V.    Common Shares    300.000000    75.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Arabian CBI Ltd.

 

Page 3 of 147



--------------------------------------------------------------------------------

Arabian CBI Tank Manufacturing Company Ltd.

Saudi Arabia

Entity Vitals

 

Entity Name    Arabian CBI Tank Manufacturing Company Ltd. Domestic Jurisdiction
   Saudi Arabia Country    Saudi Arabia Entity Type    Other Formation Date   
12-15-1985 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    400.0000 #
Shares Issued    400.0000 # Outstanding    400.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company B.V.    Common Shares    300.000000   
75.000000    —      Direct Commercial & Industrial Services Co. Ltd.    Common
Shares    100.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Arabian CBI Tank Manufacturing
Company Ltd.

 

Page 4 of 147



--------------------------------------------------------------------------------

Arabian Gulf Material Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Arabian Gulf Material Supply Company, Ltd. Domestic Jurisdiction
   Cayman Islands Country    Cayman Islands Entity Type    Other Formation Date
   12-18-1997 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron (Antilles) N. V.    Common Shares    2.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Arabian Gulf Material Supply
Company, Ltd.

 

Page 5 of 147



--------------------------------------------------------------------------------

Asia Pacific Supply Co.

Delaware

Entity Vitals

 

Entity Name    Asia Pacific Supply Co. Domestic Jurisdiction    Delaware Country
   United States Entity Type    Corporation Formation Date    03-11-1985 Federal
Tax ID    36-3368217 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company    Common Shares    100.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Asia Pacific Supply Co.

 

Page 6 of 147



--------------------------------------------------------------------------------

Atlantis Contractors Inc.

Delaware

Entity Vitals

 

Entity Name    Atlantis Contractors Inc. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    12-12-1972
Federal Tax ID    36-2761226 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    100.0000 #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company    Common Shares    100.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Atlantis Contractors Inc.

 

Page 7 of 147



--------------------------------------------------------------------------------

Cape Steel Material Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Cape Steel Material Supply Company, Ltd. Domestic Jurisdiction   
Cayman Islands Country    British West Indies Entity Type    Other Formation
Date    12-18-1997 Federal Tax ID    —   Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Cape Steel Material Supply
Company, Ltd.

 

Page 8 of 147



--------------------------------------------------------------------------------

Catalytic Distillation Technologies

Texas

Entity Vitals

 

Entity Name    Catalytic Distillation Technologies Domestic Jurisdiction   
Texas Country    United States Entity Type    General Partnership Formation Date
   01-01-1111 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year
End    —  

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Catalytic Distillation
Technologies

 

Page 9 of 147



--------------------------------------------------------------------------------

CB&I (Nigeria) Limited

Nigeria

Entity Vitals

 

Entity Name    CB&I (Nigeria) Limited Domestic Jurisdiction    Nigeria Country
   Nigeria Entity Type    Other Formation Date    07-23-1997 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
5,000,000.0000 # Shares Issued    5,000,000.0000 # Outstanding    5,000,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Europe B. V.    Common Shares    1.000000    0.000020    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    4,999,999.000000    99.999980    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I (Nigeria) Limited

 

Page 10 of 147



--------------------------------------------------------------------------------

CB&I Cairo, L.L.C.

Egypt

Entity Vitals

 

Entity Name    CB&I Cairo, L.L.C. Domestic Jurisdiction    Egypt Country   
Egypt Entity Type    Other Formation Date    02-21-2007 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
144,050.0000 # Shares Issued    144,050.0000 # Outstanding    144,050.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Nederland B.V.    Common Shares    14,405.000000    10.000000    —  
   Direct CB&I Oil & Gas Europe B.V.    Common Shares    129,645.000000   
90.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Cairo, L.L.C.

 

Page 11 of 147



--------------------------------------------------------------------------------

CB&I Canada Ltd.

British Columbia

Entity Vitals

 

Entity Name    CB&I Canada Ltd. Domestic Jurisdiction    British Columbia
Country    Canada Entity Type    Corporation Formation Date    04-19-2011
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    Unlimited #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I Canada Ltd.

 

Page 12 of 147



--------------------------------------------------------------------------------

CB&I Engineering and Construction Consultant (Shanghai) Co. Ltd.

Shanghai

Entity Vitals

 

Entity Name    CB&I Engineering and Construction Consultant (Shanghai) Co. Ltd.
Domestic Jurisdiction    Shanghai Country    China Entity Type    Other
Formation Date    01-01-2005 Federal Tax ID    —   Status    Active - Non
Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capital Contributions Type    Common # Shares Authorized   
140,000.0000 # Shares Issued    140,000.0000 # Outstanding    140,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Europe B. V.    Capital Contributions    140,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Engineering and
Construction Consultant (Shanghai) Co. Ltd.

 

Page 13 of 147



--------------------------------------------------------------------------------

CB&I Europe B. V.

The Netherlands

Entity Vitals

 

Entity Name    CB&I Europe B. V. Domestic Jurisdiction    The Netherlands
Country    Netherlands Entity Type    Other Formation Date    08-04-1998 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    200.0000 #
Shares Issued    40.0000 # Outstanding    40.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CMP Holdings B.V.    Common Shares    40.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Europe B. V.

 

Page 14 of 147



--------------------------------------------------------------------------------

CB&I Finance Company Limited

Dublin

Entity Vitals

 

Entity Name    CB&I Finance Company Limited Domestic Jurisdiction    Dublin
Country    Ireland Entity Type    Other Formation Date    07-10-2003 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Finance Company Limited

 

Page 15 of 147



--------------------------------------------------------------------------------

CB&I Holdings (U.K.) Limited

United Kingdom

Entity Vitals

 

Entity Name    CB&I Holdings (U.K.) Limited Domestic Jurisdiction    United
Kingdom Country    England Entity Type    Other Formation Date    05-23-1991
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,001,000.0000 # Shares Issued    1,000,001.0000 # Outstanding    1,000,001.0000
Security Name    Ordinary Type    Common # Shares Authorized    400,200,000.0000
# Shares Issued    297,674,741.0000 # Outstanding    297,674,741.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    1,000,001.000000    100.000000    —      Direct
Chicago Bridge & Iron
Company B.V.    Ordinary    180,600,000.000000    60.670247    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Holdings (U.K.) Limited

 

Page 16 of 147



--------------------------------------------------------------------------------

CB&I HOLDINGS B.V.

Amsterdam

Entity Vitals

 

Entity Name    CB&I HOLDINGS B.V. Domestic Jurisdiction    Amsterdam Country   
Netherlands Entity Type    Other Formation Date    03-21-2007 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Registered Shares Type    Common # Shares Authorized   
9,000,000.0000 # Shares Issued    1,800,000.0000 # Outstanding    1,800,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company N.V.    Registered Shares    1,800,000.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOLDINGS B.V.

 

Page 17 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 06 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 06 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197110 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 06 LLC

 

Page 18 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 07 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 07 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197179 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 07 LLC

 

Page 19 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 08 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 08 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197221 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 08 LLC

 

Page 20 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 09 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 09 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197315 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 09 LLC

 

Page 21 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 10 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 10 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197370 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 10 LLC

 

Page 22 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 11 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 11 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197415 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 11 LLC

 

Page 23 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 12 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 12 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197452 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 12 LLC

 

Page 24 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 13 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 13 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197532 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 13 LLC

 

Page 25 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-16-2005 Federal Tax ID    20-3197016 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON LLC

 

Page 26 of 147



--------------------------------------------------------------------------------

CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)

Hungary

Entity Vitals

 

Entity Name    CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Domestic Jurisdiction    Hungary Country    Hungary Entity Type    Other
Formation Date    08-27-2001 Federal Tax ID    —   Status    Active - Non
Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Registered Capital Type    Common # Shares Authorized   
15,000.0000 # Shares Issued    15,000.0000 # Outstanding    15,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Registered Capital    14,500.000000    96.666667    —     
Direct Chicago Bridge & Iron
Company B.V.    Registered Capital    500.000000    3.333333    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Hungary Holding Limited
Liabiltiy Company (CBI Hungary Kft.)

 

Page 27 of 147



--------------------------------------------------------------------------------

CB&I Inc.

Texas

Entity Vitals

 

Entity Name    CB&I Inc. Domestic Jurisdiction    Texas Country    United States
Entity Type    Corporation Formation Date    08-31-1979 Federal Tax ID   
36-3046868 Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    1,000,000.0000 # Outstanding    1,000,000.0000
Security Name    Preferred Shares Type    Common # Shares Authorized   
125,000.0000 # Shares Issued    0.0000 # Outstanding    0.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    1,000,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Inc.

 

Page 28 of 147



--------------------------------------------------------------------------------

CB&I India Private Limited

India

Entity Vitals

 

Entity Name    CB&I India Private Limited Domestic Jurisdiction    India Country
   India Entity Type    Private Limited Company Formation Date    04-01-2011
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    March 31

Capital Structure - Non-Derivative

 

Security Name    Registered Shares Type    Common # Shares Authorized   
50,000,000.0000 # Shares Issued    21,359,858.0000 # Outstanding   
21,359,858.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Registered Shares    21,139,708.000000   
98.969328    —      Direct Chicago Bridge & Iron
Company B.V.    Registered Shares    220,150.000000    1.030672    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I India Private Limited

 

Page 29 of 147



--------------------------------------------------------------------------------

CB&I LGOC/Techint Compania

England

Entity Vitals

 

Entity Name    CB&I LGOC/Techint Compania Domestic Jurisdiction    England
Country    Trinidad And Tobago Entity Type    Joint Venture - Foreign Formation
Date    03-11-2009 Federal Tax ID    —   Status    Active - Non Dormant Fiscal
Year End    —  

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I LGOC/Techint Compania

 

Page 30 of 147



--------------------------------------------------------------------------------

CB&I London

London

Entity Vitals

 

Entity Name    CB&I London Domestic Jurisdiction    London Country    England
Entity Type    Other Formation Date    03-05-2004 Federal Tax ID    —   Status
   Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Membership Units Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Paddington Limited    Membership Units    1.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I London

 

Page 31 of 147



--------------------------------------------------------------------------------

CB&I Lummus Crest Ltd.

England

Entity Vitals

 

Entity Name    CB&I Lummus Crest Ltd. Domestic Jurisdiction    England Country
   England Entity Type    Other Formation Date    07-09-1992 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Nederland B.V.    Common Shares    1,000.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus Crest Ltd.

 

Page 32 of 147



--------------------------------------------------------------------------------

CB&I Lummus Deutschland GmbH

GERMANY

Entity Vitals

 

Entity Name    CB&I Lummus Deutschland GmbH Domestic Jurisdiction    GERMANY
Country    Germany Entity Type    Other Formation Date    12-18-1992 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in Dollars Type    Common # Shares Authorized   
50,000.0000 # Shares Issued    50,000.0000 # Outstanding    50,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Lummus GmbH    Capitalization in Dollars    50,000.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus Deutschland GmbH

 

Page 33 of 147



--------------------------------------------------------------------------------

CB&I Lummus Engineering & Technology China Co. Ltd.

China

Entity Vitals

 

Entity Name    CB&I Lummus Engineering & Technology China Co. Ltd. Domestic
Jurisdiction    China Country    China Entity Type    Other Formation Date   
02-06-2002 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in Dollars Type    Common # Shares Authorized   
0.0000 # Shares Issued    0.0000 # Outstanding    0.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus Engineering &
Technology China Co. Ltd.

 

Page 34 of 147



--------------------------------------------------------------------------------

CB&I Lummus GmbH

GERMANY

Entity Vitals

 

Entity Name    CB&I Lummus GmbH Domestic Jurisdiction    GERMANY Country   
Germany Entity Type    Other Formation Date    05-06-1965 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in DM Type    Common # Shares Authorized   
2,600,000.0000 # Shares Issued    2,600,000.0000 # Outstanding    2,600,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Capitalization in DM    2,600,000.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus GmbH

 

Page 35 of 147



--------------------------------------------------------------------------------

CB&I Lummus Ltda.

Brazil

Entity Vitals

 

Entity Name    CB&I Lummus Ltda. Domestic Jurisdiction    Brazil Country   
Brazil Entity Type    Other Formation Date    04-05-1974 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in Rs Type    Common # Shares Authorized   
32,012,387.0000 # Shares Issued    32,012,387.0000 # Outstanding   
32,012,387.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus International
Corporation    Capitalization in Rs    2.000000    0.000006    —      Direct
Lummus Technology Inc.    Capitalization in Rs    32,012,385.000000    99.999994
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus Ltda.

 

Page 36 of 147



--------------------------------------------------------------------------------

CB&I Malta Limited

Malta

Entity Vitals

 

Entity Name    CB&I Malta Limited Domestic Jurisdiction    Malta Country   
Malta Entity Type    Other Formation Date    08-19-2002 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    100,000.0000 # Outstanding    100,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Nederland B.V.    Common Shares    1.000000    0.001000    —     
Direct CB&I Oil & Gas Europe B.V.    Common Shares    99,999.000000    99.999000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Malta Limited

 

Page 37 of 147



--------------------------------------------------------------------------------

CB&I Mauritius

Mauritius

Entity Vitals

 

Entity Name    CB&I Mauritius Domestic Jurisdiction    Mauritius Country   
Mauritius Entity Type    Other Formation Date    08-02-1994 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I Mauritius

 

Page 38 of 147



--------------------------------------------------------------------------------

CB&I Nederland B.V.

The Hague

Entity Vitals

 

Entity Name    CB&I Nederland B.V. Domestic Jurisdiction    The Hague Country   
Netherlands Entity Type    Other Formation Date    12-07-1984 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
272,270.0000 # Shares Issued    54,454.0000 # Outstanding    54,454.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    54,454.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Nederland B.V.

 

Page 39 of 147



--------------------------------------------------------------------------------

CB&I Oil & Gas Europe B.V.

The Hague

Entity Vitals

 

Entity Name    CB&I Oil & Gas Europe B.V. Domestic Jurisdiction    The Hague
Country    Netherlands Entity Type    Other Formation Date    11-26-1990 Federal
Tax ID    802136278 Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,115.0000
# Shares Issued    225.0000 # Outstanding    225.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    225.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Oil & Gas Europe B.V.

 

Page 40 of 147



--------------------------------------------------------------------------------

CB&I Paddington Limited

London

Entity Vitals

 

Entity Name    CB&I Paddington Limited Domestic Jurisdiction    London Country
   England Entity Type    Other Formation Date    03-04-2004 Federal Tax ID   
n/a Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
500,000,000.0000 # Shares Issued    3,589,077.0000 # Outstanding   
3,589,077.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Common Shares    3,589,077.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Paddington Limited

 

Page 41 of 147



--------------------------------------------------------------------------------

CB&I Rusland B.V.

The Netherlands

Entity Vitals

 

Entity Name    CB&I Rusland B.V. Domestic Jurisdiction    The Netherlands
Country    Netherlands Entity Type    Other Formation Date    09-26-2003 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    18,000.0000
# Shares Issued    18,000.0000 # Outstanding    18,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    18,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Rusland B.V.

 

Page 42 of 147



--------------------------------------------------------------------------------

CB&I s.r.o.

Czech Republic

Entity Vitals

 

Entity Name    CB&I s.r.o. Domestic Jurisdiction    Czech Republic Country   
Czech Republic Entity Type    Other Formation Date    10-24-1991 Federal Tax ID
   —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    100,000.0000 # Outstanding    100,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    100,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I s.r.o.

 

Page 43 of 147



--------------------------------------------------------------------------------

CB&I Singapore Pte. Ltd.

Singapore

Entity Vitals

 

Entity Name    CB&I Singapore Pte. Ltd. Domestic Jurisdiction    Singapore
Country    Singapore Entity Type    Other Formation Date    01-19-1984 Federal
Tax ID    198400246W Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in SGD Type    Common # Shares Authorized   
550,000.0000 # Shares Issued    527,802.0000 # Outstanding    527,802.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying
Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Capitalization in SGD    527,802.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Singapore Pte. Ltd.

 

Page 44 of 147



--------------------------------------------------------------------------------

CB&I Tyler Company

Delaware

Entity Vitals

 

Entity Name    CB&I Tyler Company Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    06-13-2000 Federal
Tax ID    75-2905637 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000 Security Name   
Preferred Shares Type    Common # Shares Authorized    100.0000 # Shares Issued
   10.0000 # Outstanding    10.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I WOODLANDS LLC    Preferred Shares    10.000000    100.000000    —     
Direct Chicago Bridge & Iron
Company    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Tyler Company

 

Page 45 of 147



--------------------------------------------------------------------------------

CB&I UK LIMITED

London

Entity Vitals

 

Entity Name    CB&I UK LIMITED Domestic Jurisdiction    London Country    United
Kingdom Entity Type    Other Formation Date    05-14-2002 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
207,200,000.0000 # Shares Issued    117,074,741.0000 # Outstanding   
117,074,741.0000 Security Name    Ordinary Type    Common # Shares Authorized   
400,200,000.0000 # Shares Issued    155,600,000.0000 # Outstanding   
155,600,000.0000 Security Name    Ordinary Shares Type    Common # Shares
Authorized    400,200,000.0000 # Shares Issued    80,000,000.0000 # Outstanding
   80,000,000.0000 Security Name    Registered Shares Type    Common # Shares
Authorized    400,200,000.0000 # Shares Issued    25,000,000.0000 # Outstanding
   25,000,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    1.000000    0.000001    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    117,074,740.000000    99.999999    —     
Direct Chicago Bridge & Iron
Company B.V.    Ordinary    155,600,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I UK LIMITED

 

Page 46 of 147



--------------------------------------------------------------------------------

CB&I UK/Techint International Construction

England

Entity Vitals

 

Entity Name    CB&I UK/Techint International Construction Domestic Jurisdiction
   England Country    Trinidad And Tobago Entity Type    Joint Venture - Foreign
Formation Date    03-11-2009 Federal Tax ID    — Status    Active - Non Dormant
Fiscal Year End    —

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I UK/Techint International
Construction

 

Page 47 of 147



--------------------------------------------------------------------------------

CB&I WOODLANDS LLC

Delaware

Entity Vitals

 

Entity Name    CB&I WOODLANDS LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
03-01-2004 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
January 3

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I WOODLANDS LLC

 

Page 48 of 147



--------------------------------------------------------------------------------

CBI (Malaysia) Sdn. Bhd.

Malaysia

Entity Vitals

 

Entity Name    CBI (Malaysia) Sdn. Bhd. Domestic Jurisdiction    Malaysia
Country    Malaysia Entity Type    Other Formation Date    12-03-1980 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
5,000,000.0000 # Shares Issued    1,674,000.0000 # Outstanding    1,674,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Bin Ali, Datuk Abdullah    Common Shares    421,000.000000    25.149343   
—      Direct Bin Ali, Haji Sulaiman    Common Shares    140,000.000000   
8.363202    —      Direct Chicago Bridge & Iron
Company B.V.    Common Shares    1,065,000.000000    63.620072    —      Direct
Rais Nor, Abdul Mohammad    Common Shares    30,000.000000    1.792115    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI (Malaysia) Sdn. Bhd.

 

Page 49 of 147



--------------------------------------------------------------------------------

CBI (Philippines) Inc.

Philippines

Entity Vitals

 

Entity Name    CBI (Philippines) Inc. Domestic Jurisdiction    Philippines
Country    Philippines Entity Type    Other Formation Date    03-23-1962 Federal
Tax ID    — Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
2,000,000.0000 # Shares Issued    1,200,000.0000 # Outstanding    1,200,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Badong, Orlando B.    Common Shares    1.000000    0.000083    —     
Direct Bennett, Peter K.    Common Shares    1.000000    0.000083    —     
Direct Chicago Bridge & Iron
Company B.V.    Common Shares    1,199,993.000000    99.999417    —      Direct
Dizon, Rommel N.    Common Shares    1.000000    0.000083    —      Direct Loft,
Geoffrey Ronald    Common Shares    1.000000    0.000083    —      Direct
Santos, Leonila M.    Common Shares    1.000000    0.000083    —      Direct Uy,
Romulo J.    Common Shares    1.000000    0.000083    —      Direct Willard,
Douglas Arthur    Common Shares    1.000000    0.000083    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI (Philippines) Inc.

 

Page 50 of 147



--------------------------------------------------------------------------------

CBI (Thailand) Limited

Bangkok Metropolis, Thailand

Entity Vitals

 

Entity Name    CBI (Thailand) Limited Domestic Jurisdiction    Bangkok
Metropolis, Thailand Country    Thailand Entity Type    Other Formation Date   
07-30-1993 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
—

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    1,000,000.0000 # Outstanding    1,000,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBIT I, LLC    Common Shares    499,998.000000    49.999800    —     
Direct CBIT II, LLC    Common Shares    1.000000    0.000100    —      Direct
CBIT III, LLC    Common Shares    1.000000    0.000100    —      Direct CBIT IV,
LLC    Common Shares    1.000000    0.000100    —      Direct Chicago Bridge &
Iron
Company B.V.    Common Shares    499,998.000000    49.999800    —      Direct
Han, Pin-Chung    Common Shares    1.000000    0.000100    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI (Thailand) Limited

 

Page 51 of 147



--------------------------------------------------------------------------------

CBI Americas Ltd.

Delaware

Entity Vitals

 

Entity Name    CBI Americas Ltd. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    11-04-2004 Federal
Tax ID    20-1973526 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    10,000.0000
# Shares Issued    10,000.0000 # Outstanding    10,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    10,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Americas Ltd.

 

Page 52 of 147



--------------------------------------------------------------------------------

CBI Aruba N.V.

ARUBA

Entity Vitals

 

Entity Name    CBI Aruba N.V. Domestic Jurisdiction    ARUBA Country    Aruba
Entity Type    Other Formation Date    08-04-2005 Federal Tax ID    —   Status
   Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    500.0000 #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Aruba N.V.

 

Page 53 of 147



--------------------------------------------------------------------------------

CBI Bahamas Limited

Bahamas

Entity Vitals

 

Entity Name    CBI Bahamas Limited Domestic Jurisdiction    Bahamas Country   
Bahamas Entity Type    Other Formation Date    04-05-2004 Federal Tax ID    —
Status    Active - Non Dormant Fiscal Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    5,000.0000
# Shares Issued    5,000.0000 # Outstanding    5,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    5,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Bahamas Limited

 

Page 54 of 147



--------------------------------------------------------------------------------

CBI Caribe, Ltd.

Delaware

Entity Vitals

 

Entity Name    CBI Caribe, Ltd. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    08-15-1969 Federal
Tax ID    51-0109090 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    3,500.0000
# Shares Issued    3,500.0000 # Outstanding    3,500.0000

Capital Structure - Derivative

There are no entries in this list Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    2,128.000000    60.800000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Caribe, Ltd.

 

Page 55 of 147



--------------------------------------------------------------------------------

CBI Colombiana S.A.

Cartagena

Entity Vitals

 

Entity Name    CBI Colombiana S.A. Domestic Jurisdiction    Cartagena Country   
Colombia Entity Type    Other Formation Date    10-25-2007 Federal Tax ID   
900190385 Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
500,000,000.0000 # Shares Issued    169,986,701.0000 # Outstanding   
169,986,701.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Calcedo, Jaime Eduardo
Trujillo    Common Shares    0.001000    0.000000    —      Direct Carvajal,
Martha Tatiana
Garces    Common Shares    0.001000    0.000000    —      Direct CBI Bahamas
Limited    Common Shares    8,499,349.000000    5.000008    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    161,487,351.997000    94.999992    —     
Direct Montgomery, Clare    Common Shares    0.001000    0.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Colombiana S.A.

 

Page 56 of 147



--------------------------------------------------------------------------------

CBI Company Ltd.

Delaware

Entity Vitals

 

Entity Name    CBI Company Ltd. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    10-11-1945 Federal
Tax ID    36-2196189 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    10,000.0000
# Shares Issued    5,310.0000 # Outstanding    5,310.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    5,310.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Company Ltd.

 

Page 57 of 147



--------------------------------------------------------------------------------

CBI Construcciones S.A.

Argentina

Entity Vitals

 

Entity Name    CBI Construcciones S.A. Domestic Jurisdiction    Argentina
Country    Argentina Entity Type    Other Formation Date    12-12-1996 Federal
Tax ID    — Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    1,000,000.0000 # Outstanding    1,000,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    50,000.000000    5.000000    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    950,000.000000    95.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Construcciones S.A.

 

Page 58 of 147



--------------------------------------------------------------------------------

CBI Constructors (PNG) Pty. Limited

Papua New Guinea

Entity Vitals

 

Entity Name    CBI Constructors (PNG) Pty. Limited Domestic Jurisdiction   
Papua New Guinea Country    Papua New Guinea Entity Type    Other Formation Date
   05-31-1989 Federal Tax ID    TC 34203 Status    Active - Non Dormant Fiscal
Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    100,000.0000 # Outstanding    100,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Constructors Pty. Ltd.    Common Shares    100,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors (PNG) Pty.
Limited

 

Page 59 of 147



--------------------------------------------------------------------------------

CBI Constructors FZE

Dubai

Entity Vitals

 

Entity Name    CBI Constructors FZE Domestic Jurisdiction    Dubai Country   
United Arab Emirates Entity Type    Other Formation Date    11-18-2000 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    1.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors FZE

 

Page 60 of 147



--------------------------------------------------------------------------------

CBI Constructors Limited

United Kingdom

Entity Vitals

 

Entity Name    CBI Constructors Limited Domestic Jurisdiction    United Kingdom
Country    United Kingdom Entity Type    Other Formation Date    12-04-1954
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
200,000.0000 # Shares Issued    163,536.0000 # Outstanding    163,536.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Holdings (U.K.)
Limited    Common Shares    163,536.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors Limited

 

Page 61 of 147



--------------------------------------------------------------------------------

CBI Constructors Pty. Ltd.

New South Wales

Entity Vitals

 

Entity Name    CBI Constructors Pty. Ltd. Domestic Jurisdiction    New South
Wales Country    Australia Entity Type    Other Formation Date    02-23-1968
Federal Tax ID    80-976282 Status    Active - Non Dormant Fiscal Year End   
—  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
500,000.0000 # Shares Issued    302,623.0000 # Outstanding    302,623.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    302,623.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors Pty. Ltd.

 

Page 62 of 147



--------------------------------------------------------------------------------

CBI Constructors S.A. (Proprietary) Limited

South Africa

Entity Vitals

 

Entity Name    CBI Constructors S.A. (Proprietary) Limited Domestic Jurisdiction
   South Africa Country    South Africa Entity Type    Other Formation Date   
09-07-1960 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
275,000.0000 # Shares Issued    263,000.0000 # Outstanding    263,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent Owned    Underlying Security
   Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    263,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors S.A.
(Proprietary) Limited

 

Page 63 of 147



--------------------------------------------------------------------------------

CBI Costa Rica, S.A.

Costa Rica

Entity Vitals

 

Entity Name    CBI Costa Rica, S.A. Domestic Jurisdiction    Costa Rica Country
   Costa Rica Entity Type    Corporation Formation Date    11-13-2009 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    2,000.0000
# Shares Issued    2,000.0000 # Outstanding    2,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    1,999.000000    99.950000    —      Direct CMP
Holdings B.V.    Common Shares    1.000000    0.050000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Costa Rica, S.A.

 

Page 64 of 147



--------------------------------------------------------------------------------

CBI de Nicaragua, Sociedad Anónima

Nicaragua

Entity Vitals

 

Entity Name    CBI de Nicaragua, Sociedad Anónima Domestic Jurisdiction   
Nicaragua Country    Nicaragua Entity Type    Other Formation Date    10-20-1998
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    June 30

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Caribe, Ltd.    Common Shares    1.000000    0.100000    —      Direct
CBI Company Ltd.    Common Shares    998.000000    99.800000    —      Direct
Chicago Bridge & Iron
Company    Common Shares    1.000000    0.100000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI de Nicaragua, Sociedad
Anónima

 

Page 65 of 147



--------------------------------------------------------------------------------

CBI de Venezuela, C. A.

Venezuela

Entity Vitals

 

Entity Name    CBI de Venezuela, C. A. Domestic Jurisdiction    Venezuela
Country    Venezuela Entity Type    Other Formation Date    09-07-1972 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
2,505,000.0000 # Shares Issued    2,505,000.0000 # Outstanding    2,505,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    25,050.000000    1.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI de Venezuela, C. A.

 

Page 66 of 147



--------------------------------------------------------------------------------

CBI Dominicana, SRL

Dominican Republic

Entity Vitals

 

Entity Name    CBI Dominicana, SRL Domestic Jurisdiction    Dominican Republic
Country    Dominican Republic Entity Type    Corporation Formation Date   
06-16-2008 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Ordinary Shares Type    Common # Shares Authorized   
6,900.0000 # Shares Issued    6,900.0000 # Outstanding    6,900.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Browning, Walter G.    Ordinary Shares    1.000000    0.014493    —     
Direct Canals, Cesar E.    Ordinary Shares    1.000000    0.014493    —     
Direct Chicago Bridge & Iron
Company B.V.    Ordinary Shares    6,894.000000    99.913043    —      Direct
Lopez, Sergio    Ordinary Shares    1.000000    0.014493    —      Direct Novak,
Timothy    Ordinary Shares    1.000000    0.014493    —      Direct Rector,
Ronald B.    Ordinary Shares    1.000000    0.014493    —      Direct Schmidt,
Kenneth L.    Ordinary Shares    1.000000    0.014493    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Dominicana, SRL

 

Page 67 of 147



--------------------------------------------------------------------------------

CBI Eastern Anstalt

Vaduz, Liechtenstein

Entity Vitals

 

Entity Name    CBI Eastern Anstalt Domestic Jurisdiction    Vaduz, Liechtenstein
Country    Liechtenstein Entity Type    Other Formation Date    12-21-1973
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent Owned    Underlying Security
   Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    1.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Eastern Anstalt

 

Page 68 of 147



--------------------------------------------------------------------------------

CBI Jamaica Limited

JAMAICA

Entity Vitals

 

Entity Name    CBI Jamaica Limited Domestic Jurisdiction    JAMAICA Country   
Jamaica Entity Type    Other Formation Date    07-20-2005 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    5,000.0000
# Shares Issued    5,000.0000 # Outstanding    5,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent Owned    Underlying Security
   Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    5,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Jamaica Limited

 

Page 69 of 147



--------------------------------------------------------------------------------

CBI Luxembourg S.a.r.l.

Luxembourg

Entity Vitals

 

Entity Name    CBI Luxembourg S.a.r.l. Domestic Jurisdiction    Luxembourg
Country    Luxembourg Entity Type    Other Formation Date    04-23-2003 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    800.0000 #
Shares Issued    800.0000 # Outstanding    800.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    800.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Luxembourg S.a.r.l.

 

Page 70 of 147



--------------------------------------------------------------------------------

CBI Montajes de Chile Limitada

Chile

Entity Vitals

 

Entity Name    CBI Montajes de Chile Limitada Domestic Jurisdiction    Chile
Country    Chile Entity Type    Other Formation Date    11-22-2005 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Class A Common Shares Type    Common # Shares Authorized   
1,000.0000 # Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Class A Common Shares    10.000000    1.000000    —     
Direct Chicago Bridge & Iron
Company B.V.    Class A Common Shares    990.000000    99.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Montajes de Chile Limitada

 

Page 71 of 147



--------------------------------------------------------------------------------

CBI Overseas, LLC

Delaware

Entity Vitals

 

Entity Name    CBI Overseas, LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
03-17-1997 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CBI Overseas, LLC

 

Page 72 of 147



--------------------------------------------------------------------------------

CBI Panama, S.A.

Panama

Entity Vitals

 

Entity Name    CBI Panama, S.A. Domestic Jurisdiction    Panama Country   
Panama Entity Type    Other Formation Date    12-20-2007 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Panama, S.A.

 

Page 73 of 147



--------------------------------------------------------------------------------

CBI Peruana SAC

Peru

Entity Vitals

 

Entity Name    CBI Peruana SAC Domestic Jurisdiction    Peru Country    Peru
Entity Type    Other Formation Date    10-10-2006 Federal Tax ID    —   Status
   Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    5,000.0000
# Shares Issued    5,000.0000 # Outstanding    5,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Cedeno, Cipriano    Common Shares    0.010000    0.000200    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    4,999.990000    99.999800    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Peruana SAC

 

Page 74 of 147



--------------------------------------------------------------------------------

CBI Services, Inc.

Delaware

Entity Vitals

 

Entity Name    CBI Services, Inc. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    06-24-1985 Federal
Tax ID    36-3369071 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    11,000.0000 # Outstanding    11,000.0000
Security Name    Preferred Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    22,202.0000 # Outstanding    22,202.0000
Security Name    Preferred Shares Series B Type    Common # Shares Authorized   
48,000.0000 # Shares Issued    8,000.0000 # Outstanding    8,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    11,000.000000    100.000000    —      Direct Horton
CBI, Limited    Preferred Shares    22,202.000000    100.000000    —      Direct
Horton CBI, Limited    Preferred Shares Series B    8,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Services, Inc.

 

Page 75 of 147



--------------------------------------------------------------------------------

CBI Venezolana, S. A.

Venezuela

Entity Vitals

 

Entity Name    CBI Venezolana, S. A. Domestic Jurisdiction    Venezuela Country
   Venezuela Entity Type    Other Formation Date    09-09-1985 Federal Tax ID   
— Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,190,000,000.0000 # Shares Issued    17,200.0000 # Outstanding    17,200.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    17,200.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Venezolana, S. A.

 

Page 76 of 147



--------------------------------------------------------------------------------

CBIT I, LLC

Delaware

Entity Vitals

 

Entity Name    CBIT I, LLC Domestic Jurisdiction    Delaware Country    United
States Entity Type    Limited Liability Company Formation Date    08-28-2007
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Percentage Ownership
Interest    49.000000    49.000000    —      Direct Lopez, Sergio    Percentage
Ownership
Interest    26.000000    26.000000    —      Direct Reyes, Luciano    Percentage
Ownership
Interest    25.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBIT I, LLC

 

Page 77 of 147



--------------------------------------------------------------------------------

CBIT II, LLC

Delaware

Entity Vitals

 

Entity Name    CBIT II, LLC Domestic Jurisdiction    Delaware Country    United
States Entity Type    Limited Liability Company Formation Date    08-28-2007
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Percentage Ownership
Interest    49.000000    49.000000    —      Direct Lopez, Sergio    Percentage
Ownership
Interest    26.000000    26.000000    —      Direct Reyes, Luciano    Percentage
Ownership
Interest    25.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBIT II, LLC

 

Page 78 of 147



--------------------------------------------------------------------------------

CBIT III, LLC

Delaware

Entity Vitals

 

Entity Name    CBIT III, LLC Domestic Jurisdiction    Delaware Country    United
States Entity Type    Limited Liability Company Formation Date    08-28-2007
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Percentage Ownership
Interest    49.000000    49.000000    —      Direct Lopez, Sergio    Percentage
Ownership
Interest    26.000000    26.000000    —      Direct Reyes, Luciano    Percentage
Ownership
Interest    25.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBIT III, LLC

 

Page 79 of 147



--------------------------------------------------------------------------------

CBIT IV, LLC

Delaware

Entity Vitals

 

Entity Name    CBIT IV, LLC Domestic Jurisdiction    Delaware Country    United
States Entity Type    Limited Liability Company Formation Date    08-28-2007
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Percentage Ownership
Interest    49.000000    49.000000    —      Direct Lopez, Sergio    Percentage
Ownership
Interest    26.000000    26.000000    —      Direct Reyes, Luciano    Percentage
Ownership
Interest    25.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBIT IV, LLC

 

Page 80 of 147



--------------------------------------------------------------------------------

CDTECH International Corporation

Delaware

Entity Vitals

 

Entity Name    CDTECH International Corporation Domestic Jurisdiction   
Delaware Country    United States Entity Type    Corporation Formation Date   
07-25-2001 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Catalytic Distillation
Technologies    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CDTECH International
Corporation

 

Page 81 of 147



--------------------------------------------------------------------------------

Central Trading Company, Ltd.

Delaware

Entity Vitals

 

Entity Name    Central Trading Company, Ltd. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    12-09-1988
Federal Tax ID    36-3621439 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Central Trading Company, Ltd.

 

Page 82 of 147



--------------------------------------------------------------------------------

Chemical Research & Licensing Company

Texas

Entity Vitals

 

Entity Name    Chemical Research & Licensing Company Domestic Jurisdiction   
Texas Country    United States Entity Type    Corporation Formation Date   
05-19-1978 Federal Tax ID    1-74-2051170 - 5 Status    Active - Non Dormant
Fiscal Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
300,000.0000 # Shares Issued    40,000.0000 # Outstanding    40,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Chemical Research & Licensing
Company

 

Page 83 of 147



--------------------------------------------------------------------------------

Chevron Lummus Global L.L.C.

Delaware

Entity Vitals

 

Entity Name    Chevron Lummus Global L.L.C. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Limited Liability Company Formation Date
   04-01-1994 Federal Tax ID    94-3204240 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

Lummus Catalyst Company Ltd.

  

Percentage Ownership Interest

   50.000000    50.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chevron Lummus Global L.L.C.

 

Page 84 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron (Antilles) N. V.

Curacao

Entity Vitals

 

Entity Name    Chicago Bridge & Iron (Antilles) N. V. Domestic Jurisdiction   
Curacao Country    Netherlands Antilles Entity Type    Other Formation Date   
04-15-1996 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    30,000.0000
# Shares Issued    6,000.0000 # Outstanding    6,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

Chicago Bridge & Iron

Company B.V.

   Common Shares    6,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron
(Antilles) N. V.

 

Page 85 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company

Delaware

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    01-10-1996
Federal Tax ID    06-1477022 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    3,000.0000
# Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

CB&I HOLDINGS B.V.

  

Common Shares

   100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company

 

Page 86 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company

Illinois

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company Domestic Jurisdiction    Illinois
Country    United States Entity Type    Corporation Formation Date    08-08-1889
Federal Tax ID    36-0897120 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company

 

Page 87 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company & Co. L.L.C.

Oman

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company & Co. L.L.C. Domestic Jurisdiction
   Oman Country    Oman Entity Type    Other Formation Date    04-22-2003
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
150,000.0000 # Shares Issued    150,000.0000 # Outstanding    150,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

Al Bussaidy, Sayyid

Slaem Musallam Ali

   Common Shares    45,000.000000    30.000000    —      Direct

Chicago Bridge & Iron

Company B.V.

   Common Shares    105,000.000000    70.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company &
Co. L.L.C.

 

Page 88 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company (Delaware)

Delaware

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company (Delaware) Domestic Jurisdiction   
Delaware Country    United States Entity Type    Corporation Formation Date   
05-14-1979 Federal Tax ID    36-3026565 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company    Common Shares    1,000.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company
(Delaware)

 

Page 89 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company (Egypt) LLC

Giza

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company (Egypt) LLC Domestic Jurisdiction
   Giza Country    Egypt Entity Type    Other Formation Date    11-23-1999
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    2,000.0000
# Shares Issued    2,000.0000 # Outstanding    2,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company
B.V.    Common Shares    1,600.000000    80.000000    —      Direct

Marco, Basil

  

Common Shares

   200.000000    10.000000    —      Direct

Nassar, Mike

  

Common Shares

   200.000000    10.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company
(Egypt) LLC

 

Page 90 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company B.V.

The Netherlands

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company B.V. Domestic Jurisdiction    The
Netherlands Country    Netherlands Entity Type    Other Formation Date   
03-17-1997 Federal Tax ID    805684372 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    200.0000 #
Shares Issued    50.0000 # Outstanding    50.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

Lealand Finance Company B.V.

  

Common Shares

   50.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company
B.V.

 

Page 91 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company N.V.

The Netherlands

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company N.V. Domestic Jurisdiction    The
Netherlands Country    Netherlands Entity Type    Other Formation Date   
11-22-1996 Federal Tax ID    805684372 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
250,000,000.0000 # Shares Issued    98,083,608.0000 # Outstanding   
98,083,608.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company
N.V.

 

Page 92 of 147



--------------------------------------------------------------------------------

Chicago Bridge de México, S.A. de C.V.

Mexico

Entity Vitals

 

Entity Name    Chicago Bridge de México, S.A. de C.V. Domestic Jurisdiction   
Mexico Country    Mexico Entity Type    Other Formation Date    01-13-1998
Federal Tax ID    ACE-980113T61 Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    1.000000    0.100000    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    999.000000    99.900000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge de México, S.A.
de C.V.

 

Page 93 of 147



--------------------------------------------------------------------------------

Chicago Bridge Servcios Petroleros S.A.

Bolivia

Entity Vitals

 

Entity Name    Chicago Bridge Servcios Petroleros S.A. Domestic Jurisdiction   
Bolivia Country    Bolivia Entity Type    Corporation Formation Date   
12-01-2011 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Ordinary Shares Type    Common # Shares Authorized    35.0000 #
Shares Issued    35.0000 # Outstanding    35.0000

Capital Structure - Derivative

There are no entries in this list Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Europe B. V.    Ordinary Shares    1.000000    2.857143    —     
Direct Chicago Bridge & Iron
Company B.V.    Ordinary Shares    33.000000    94.285714    —      Direct CMP
Holdings B.V.    Ordinary Shares    1.000000    2.857143    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge Servcios
Petroleros S.A.

 

Page 94 of 147



--------------------------------------------------------------------------------

Chicago Bridge Uruguay S.A.

Uruguay

Entity Vitals

 

Entity Name    Chicago Bridge Uruguay S.A. Domestic Jurisdiction    Uruguay
Country    Uruguay Entity Type    Other Formation Date    12-12-1996 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,050,000.0000 # Shares Issued    262,500.0000 # Outstanding    262,500.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    262,500.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge Uruguay S.A.

 

Page 95 of 147



--------------------------------------------------------------------------------

CLG Technical Services LLC

Delaware

Entity Vitals

 

Entity Name    CLG Technical Services LLC Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    07-10-2002
Federal Tax ID    20-3546217 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    100.0000 #
Shares Issued    10.0000 # Outstanding    10.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chevron Lummus Global
L.L.C.    Common Shares    10.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CLG Technical Services LLC

 

Page 96 of 147



--------------------------------------------------------------------------------

CMP Holdings B.V.

The Netherlands

Entity Vitals

 

Entity Name    CMP Holdings B.V. Domestic Jurisdiction    The Netherlands
Country    Netherlands Entity Type    Other Formation Date    07-22-1981 Federal
Tax ID    — Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
60,000,000.0000 # Shares Issued    42,889,195.0000 # Outstanding   
42,889,195.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    42,889,195.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CMP Holdings B.V.

 

Page 97 of 147



--------------------------------------------------------------------------------

Constructora C.B.I. Limitada

Chile

Entity Vitals

 

Entity Name    Constructora C.B.I. Limitada Domestic Jurisdiction    Chile
Country    Chile Entity Type    Other Formation Date    02-06-1987 Federal Tax
ID    —   Status    Active - Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
205,000.0000 # Shares Issued    205,000.0000 # Outstanding    205,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Company Ltd.    Common Shares    202,950.000000    99.000000    —     
Direct Chicago Bridge & Iron
Company    Common Shares    2,050.000000    1.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Constructora C.B.I. Limitada

 

Page 98 of 147



--------------------------------------------------------------------------------

Constructors International, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Constructors International, L.L.C. Domestic Jurisdiction   
Delaware Country    United States Entity Type    Limited Liability Company
Formation Date    08-20-1974 Federal Tax ID    75-2905207 Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Constructors International,
L.L.C.

 

Page 99 of 147



--------------------------------------------------------------------------------

Crystal Acquisition Subsidiary Inc.

Louisiana

Entity Vitals

 

Entity Name    Crystal Acquisition Subsidiary Inc. Domestic Jurisdiction   
Louisiana Country    United States Entity Type    Corporation Formation Date   
07-17-2012 Federal Tax ID    46-1073870 Status    Active - Non Dormant Fiscal
Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    10,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company N.V.    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Crystal Acquisition Subsidiary
Inc.

 

Page 100 of 147



--------------------------------------------------------------------------------

CSA Trading Company Ltd.

Delaware

Entity Vitals

 

Entity Name    CSA Trading Company Ltd. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    11-04-2004
Federal Tax ID    20-1973663 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    10,000.0000
# Shares Issued    10,000.0000 # Outstanding    10,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    10,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CSA Trading Company Ltd.

 

Page 101 of 147



--------------------------------------------------------------------------------

CSC Netherlands B.V.

Amsterdam

Entity Vitals

 

Entity Name    CSC Netherlands B.V. Domestic Jurisdiction    Amsterdam Country
   Netherlands Entity Type    Private Limited Company Formation Date   
11-29-2012 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
—

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
300,000.0000 # Shares Issued    300,000.0000 # Outstanding    300,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    100,000.000000    33.333333
   —      Direct Chiyoda Corporation    Common Shares    100,000.000000   
33.333333    —      Direct Saipem International N.V.    Common Shares   
100,000.000000    33.333333    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CSC Netherlands B.V.

 

Page 102 of 147



--------------------------------------------------------------------------------

Fibre Making Processes, Inc.

Illinois

Entity Vitals

 

Entity Name    Fibre Making Processes, Inc. Domestic Jurisdiction    Illinois
Country    United States Entity Type    Corporation Formation Date    09-09-1916
Federal Tax ID    94-1014317 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    750.0000 #
Shares Issued    750.0000 # Outstanding    750.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    750.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Fibre Making Processes, Inc.

 

Page 103 of 147



--------------------------------------------------------------------------------

HBI Holdings, LLC

Delaware

Entity Vitals

 

Entity Name    HBI Holdings, LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
07-23-1999 Federal Tax ID    75-2838623 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security   

Ownership

Form

Howe-Baker International Management,
LLC    Percentage
Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for HBI Holdings, LLC

 

Page 104 of 147



--------------------------------------------------------------------------------

Highland Trading Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Highland Trading Company, Ltd. Domestic Jurisdiction    Cayman
Islands Country    British West Indies Entity Type    Other Formation Date   
09-12-1989 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
September 11

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Highland Trading Company, Ltd.

 

Page 105 of 147



--------------------------------------------------------------------------------

Horton CBI, Limited

Alberta

Entity Vitals

 

Entity Name    Horton CBI, Limited Domestic Jurisdiction    Alberta Country   
Canada Entity Type    Corporation Formation Date    08-04-1916 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    65,000.0000
# Shares Issued    64,979.0000 # Outstanding    64,979.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chasin, Phil    Common Shares    1.000000    0.001539    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    64,965.000000    99.978455    —      Direct
Inman, William    Common Shares    13.000000    0.020006    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Horton CBI, Limited

 

Page 106 of 147



--------------------------------------------------------------------------------

Howe-Baker Eastern Limited

United Kingdom

Entity Vitals

 

Entity Name    Howe-Baker Eastern Limited Domestic Jurisdiction    United
Kingdom Country    United Kingdom Entity Type    Other Formation Date   
11-06-2001 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    1.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker Eastern Limited

 

Page 107 of 147



--------------------------------------------------------------------------------

Howe-Baker Engineers, Ltd.

Texas

Entity Vitals

 

Entity Name    Howe-Baker Engineers, Ltd. Domestic Jurisdiction    Texas Country
   United States Entity Type    Limited Partnership Formation Date    01-04-2001
Federal Tax ID    75-2912742 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker Holdings, L.L.C.    Percentage Ownership
Interest    99.000000    99.000000    —      Direct Howe-Baker Management,
L.L.C.    Percentage Ownership
Interest    1.000000    1.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker Engineers, Ltd.

 

Page 108 of 147



--------------------------------------------------------------------------------

Howe-Baker Holdings, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Howe-Baker Holdings, L.L.C. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Limited Liability Company Formation Date
   06-27-1974 Federal Tax ID    75-2905206 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker International,
L.L.C.    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker Holdings, L.L.C.

 

Page 109 of 147



--------------------------------------------------------------------------------

Howe-Baker International Management, LLC

Delaware

Entity Vitals

 

Entity Name    Howe-Baker International Management, LLC Domestic Jurisdiction   
Delaware Country    United States Entity Type    Limited Liability Company
Formation Date    07-23-1999 Federal Tax ID    75-2838620 Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker International,
L.L.C.    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker International
Management, LLC

 

Page 110 of 147



--------------------------------------------------------------------------------

Howe-Baker International, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Howe-Baker International, L.L.C. Domestic Jurisdiction   
Delaware Country    United States Entity Type    Limited Liability Company
Formation Date    08-27-1980 Federal Tax ID    75-2905191 Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Inc.    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker International,
L.L.C.

 

Page 111 of 147



--------------------------------------------------------------------------------

Howe-Baker Management, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Howe-Baker Management, L.L.C. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Limited Liability Company Formation Date
   09-24-1998 Federal Tax ID    75-2905212 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker Holdings, L.L.C.    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker Management, L.L.C.

 

Page 112 of 147



--------------------------------------------------------------------------------

Hua Lu Engineering Co., Ltd.

China

Entity Vitals

 

Entity Name    Hua Lu Engineering Co., Ltd. Domestic Jurisdiction    China
Country    China Entity Type    Joint Venture - Foreign Formation Date   
06-01-1985 Federal Tax ID    3105600002317 Status    Active - Non Dormant Fiscal
Year End    —

Capital Structure - Non-Derivative

 

Security Name    Membership Units Type    Preferred # Shares Authorized   
100.0000 # Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Membership Units    50.000000    50.000000    —  
   Direct SINOPEC (China
Petrochemical International
Company)    Membership Units    50.000000    50.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Hua Lu Engineering Co., Ltd.

 

Page 113 of 147



--------------------------------------------------------------------------------

International Process Supply Company, Ltd

Cayman Islands

Entity Vitals

 

Entity Name    International Process Supply Company, Ltd Domestic Jurisdiction
   Cayman Islands Country    British West Indies Entity Type    Other Formation
Date    02-28-2002 Federal Tax ID    — Status    Active - Non Dormant Fiscal
Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    50,000.0000 # Outstanding    50,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    50,000.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for International Process Supply
Company, Ltd

 

Page 114 of 147



--------------------------------------------------------------------------------

IOP Services

England

Entity Vitals

 

Entity Name    IOP Services Domestic Jurisdiction    England Country    England
Entity Type    Other Formation Date    12-17-1996 Federal Tax ID    —   Status
   Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    5,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    1,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for IOP Services

 

Page 115 of 147



--------------------------------------------------------------------------------

Lealand Finance Company B.V.

The Netherlands

Entity Vitals

 

Entity Name    Lealand Finance Company B.V. Domestic Jurisdiction    The
Netherlands Country    Netherlands Entity Type    Other Formation Date   
12-30-1996 Federal Tax ID    805684372 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    200.0000 #
Shares Issued    40.0000 # Outstanding    40.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company N.V.    Common Shares    40.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lealand Finance Company B.V.

 

Page 116 of 147



--------------------------------------------------------------------------------

Lummus Alireza Ltd Co

Saudi Arabia

Entity Vitals

 

Entity Name    Lummus Alireza Ltd Co Domestic Jurisdiction    Saudi Arabia
Country    Saudi Arabia Entity Type    Limited Liability Company Formation Date
   01-11-1977 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    35,000.0000
# Shares Issued    35,000.0000 # Outstanding    35,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Alireza, Alawi Mahmood    Common Shares    735.000000    2.100000    —     
Direct Alireza, Yousuf    Common Shares    735.000000    2.100000    —     
Direct CB&I Nederland B.V.    Common Shares    33,530.000000    95.800000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Alireza Ltd Co

 

Page 117 of 147



--------------------------------------------------------------------------------

Lummus Catalyst Company Ltd.

Delaware

Entity Vitals

 

Entity Name    Lummus Catalyst Company Ltd. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    01-07-1992
Federal Tax ID    06-1334969 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,500.0000
# Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Common Shares    100.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Catalyst Company Ltd.

 

Page 118 of 147



--------------------------------------------------------------------------------

Lummus International Corporation

Delaware

Entity Vitals

 

Entity Name    Lummus International Corporation Domestic Jurisdiction   
Delaware Country    United States Entity Type    Corporation Formation Date   
01-07-1992 Federal Tax ID    06-1334973 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,500.0000
# Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Common Shares    100.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus International
Corporation

 

 

Page 119 of 147



--------------------------------------------------------------------------------

Lummus Novolen Technology GmbH

GERMANY

Entity Vitals

 

Entity Name    Lummus Novolen Technology GmbH Domestic Jurisdiction    GERMANY
Country    Germany Entity Type    Other Formation Date    12-20-2006 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in Euros Type    Common # Shares Authorized   
25,000.0000 # Shares Issued    25,000.0000 # Outstanding    25,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Lummus GmbH    Capitalization in Euros    25,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Novolen Technology GmbH

 

Page 120 of 147



--------------------------------------------------------------------------------

Lummus Overseas Corporation

Delaware

Entity Vitals

 

Entity Name    Lummus Overseas Corporation Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    11-01-1968
Federal Tax ID    13-2623361 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    100.0000 #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Common Shares    100.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Overseas Corporation

 

Page 121 of 147



--------------------------------------------------------------------------------

Lummus Technology B.V.

The Hague

Entity Vitals

 

Entity Name    Lummus Technology B.V. Domestic Jurisdiction    The Hague Country
   Netherlands Entity Type    Other Formation Date    01-04-2000 Federal Tax ID
   —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    200.0000 # Outstanding    200.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Common Shares    200.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Technology B.V.

 

Page 122 of 147



--------------------------------------------------------------------------------

Lummus Technology Heat Transfer B.V.

The Hague

Entity Vitals

 

Entity Name    Lummus Technology Heat Transfer B.V. Domestic Jurisdiction    The
Hague Country    Netherlands Entity Type    Other Formation Date    12-07-1984
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    22,690.0000
# Shares Issued    4,538.0000 # Outstanding    4,538.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    4,538.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Technology Heat Transfer
B.V.

 

Page 123 of 147



--------------------------------------------------------------------------------

Lummus Technology Inc.

Delaware

Entity Vitals

 

Entity Name    Lummus Technology Inc. Domestic Jurisdiction    Delaware Country
   United States Entity Type    Corporation Formation Date    12-19-1930 Federal
Tax ID    13-0989425 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    61,160.0000 # Outstanding    61,160.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    61,160.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Technology Inc.

 

Page 124 of 147



--------------------------------------------------------------------------------

Lutech Resources Australia Pty Ltd

W. Australia

Entity Vitals

 

Entity Name    Lutech Resources Australia Pty Ltd Domestic Jurisdiction    W.
Australia Country    Australia Entity Type    Corporation Formation Date   
07-29-2011 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Ordinary Type    Common # Shares Authorized    1.0000 # Shares
Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Ordinary    1.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources Australia Pty
Ltd

 

Page 125 of 147



--------------------------------------------------------------------------------

Lutech Resources B.V.

The Hague

Entity Vitals

 

Entity Name    Lutech Resources B.V. Domestic Jurisdiction    The Hague Country
   Netherlands Entity Type    Limited Liability Company Formation Date   
03-12-2009 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    900.0000 #
Shares Issued    180.0000 # Outstanding    180.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    180.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources B.V.

 

Page 126 of 147



--------------------------------------------------------------------------------

Lutech Resources Canada Ltd.

Alberta

Entity Vitals

 

Entity Name    Lutech Resources Canada Ltd. Domestic Jurisdiction    Alberta
Country    Canada Entity Type    Corporation Formation Date    07-07-2010
Federal Tax ID    803208859 Status    Active - Non Dormant Fiscal Year End   
—  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    Unlimited #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources Canada Ltd.

 

Page 127 of 147



--------------------------------------------------------------------------------

Lutech Resources Inc.

Delaware

Entity Vitals

 

Entity Name    Lutech Resources Inc. Domestic Jurisdiction    Delaware Country
   United States Entity Type    Corporation Formation Date    10-12-2000 Federal
Tax ID    75-2903851 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources Inc.

 

Page 128 of 147



--------------------------------------------------------------------------------

Lutech Resources India Private Limited

India

Entity Vitals

 

Entity Name    Lutech Resources India Private Limited Domestic Jurisdiction   
India Country    India Entity Type    Private Limited Company Formation Date   
11-01-2011 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Registered Shares Type    Common # Shares Authorized   
1,200,000.0000 # Shares Issued    406,237.0000 # Outstanding    406,237.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Registered Shares    402,143.000000   
98.992214    —      Direct Chicago Bridge & Iron
Company B.V.    Registered Shares    4,094.000000    1.007786    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources India Private
Limited

 

Page 129 of 147



--------------------------------------------------------------------------------

Lutech Resources Limited

London

Entity Vitals

 

Entity Name    Lutech Resources Limited Domestic Jurisdiction    London Country
   England Entity Type    Other Formation Date    06-26-1992 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    1,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources Limited

 

Page 130 of 147



--------------------------------------------------------------------------------

Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)

Texas

Entity Vitals

 

Entity Name    Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL
MANAGEMENT, L.L.C.) Domestic Jurisdiction    Texas Country    United States
Entity Type    Limited Partnership Formation Date    10-28-1977 Federal Tax ID
   74-1974536 Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker Holdings, L.L.C.    Percentage Ownership
Interest    99.900000    99.900000    —      Direct Howe-Baker International
Management, LLC    Percentage Ownership
Interest    0.100000    0.100000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Matrix Engineering, Ltd.
(MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT, L.L.C.)

 

Page 131 of 147



--------------------------------------------------------------------------------

Matrix Management Services, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Matrix Management Services, L.L.C. Domestic Jurisdiction   
Delaware Country    United States Entity Type    Limited Liability Company
Formation Date    07-23-1999 Federal Tax ID    75-2838621 Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Matrix Engineering, Ltd.
(MANAGED BY HOWE-
BAKER INTERNATIONAL
MANAGEMENT, L.L.C.)    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Matrix Management Services,
L.L.C.

 

Page 132 of 147



--------------------------------------------------------------------------------

Neo Creator Co, Limited

Bangkok Metropolis, Thailand

Entity Vitals

 

Entity Name    Neo Creator Co, Limited Domestic Jurisdiction    Bangkok
Metropolis, Thailand Country    Thailand Entity Type    Other Formation Date   
01-24-2003 Federal Tax ID    3 03078978 5 Status    Active - Non Dormant Fiscal
Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,499.0000
# Shares Issued    1,499.0000 # Outstanding    1,499.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    499.000000    33.288859    —      Direct
Chueasoey, Pongyuth    Common Shares    1.000000    0.066711    —      Direct
Malawan, Anawat    Common Shares    1.000000    0.066711    —      Direct
Manasarn, Thansammorn    Common Shares    1.000000    0.066711    —      Direct
Poonithet, Adisak    Common Shares    1.000000    0.066711    —      Direct
Sensupa, Satit    Common Shares    1.000000    0.066711    —      Direct
Traisarnsri, Chairat    Common Shares    1.000000    0.066711    —      Direct
Vasinwatanapong, Pattara    Common Shares    1.000000    0.066711    —     
Direct VPPW Business Consultant
Ltd.    Common Shares    494.000000    32.955304    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Neo Creator Co, Limited

 

Page 133 of 147



--------------------------------------------------------------------------------

Netherlands Operating Company B.V.

The Hague

Entity Vitals

 

Entity Name    Netherlands Operating Company B.V. Domestic Jurisdiction    The
Hague Country    Netherlands Entity Type    Other Formation Date    11-24-1986
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    910.0000 #
Shares Issued    182.0000 # Outstanding    182.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    182.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for Netherlands Operating Company
B.V.

 

Page 134 of 147



--------------------------------------------------------------------------------

Novolen Technology Holdings C.V.

The Hague

Entity Vitals

 

Entity Name    Novolen Technology Holdings C.V. Domestic Jurisdiction    The
Hague Country    Netherlands Entity Type    Other Formation Date    08-22-2000
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Units of Ownership Type    Common # Shares Authorized    0.0000
# Shares Issued    0.0000 # Outstanding    0.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Novolen Technology Holdings
C.V.

 

Page 135 of 147



--------------------------------------------------------------------------------

Oasis Supply Company Anstalt

Vaduz, Liechtenstein

Entity Vitals

 

Entity Name    Oasis Supply Company Anstalt Domestic Jurisdiction    Vaduz,
Liechtenstein Country    Liechtenstein Entity Type    Other Formation Date   
12-21-1973 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Eastern Anstalt    Common Shares    1.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for Oasis Supply Company Anstalt

 

Page 136 of 147



--------------------------------------------------------------------------------

Oasis Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Oasis Supply Company, Ltd. Domestic Jurisdiction    Cayman
Islands Country    British West Indies Entity Type    Other Formation Date   
03-28-1991 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Oasis Supply Company, Ltd.

 

Page 137 of 147



--------------------------------------------------------------------------------

Oceanic Contractors, Inc.

Delaware

Entity Vitals

 

Entity Name    Oceanic Contractors, Inc. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    09-14-1964
Federal Tax ID    36-2536765 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    45,720.0000 # Outstanding    45,720.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    45,720.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Oceanic Contractors, Inc.

 

Page 138 of 147



--------------------------------------------------------------------------------

OOO CB&I Lummus

Moscow

Entity Vitals

 

Entity Name    OOO CB&I Lummus Domestic Jurisdiction    Moscow Country   
Russian Federation Entity Type    Other Formation Date    03-28-2001 Federal Tax
ID    7701260987 Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    1.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for OOO CB&I Lummus

 

Page 139 of 147



--------------------------------------------------------------------------------

Oxford Metal Supply Limited

United Kingdom

Entity Vitals

 

Entity Name    Oxford Metal Supply Limited Domestic Jurisdiction    United
Kingdom Country    England Entity Type    Other Formation Date    05-09-1960
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    100.0000 #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Constructors Limited    Common Shares    99.000000    99.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Oxford Metal Supply Limited

 

Page 140 of 147



--------------------------------------------------------------------------------

P.T. Chicago Bridge & Iron

Indonesia

Entity Vitals

 

Entity Name    P.T. Chicago Bridge & Iron Domestic Jurisdiction    Indonesia
Country    Indonesia Entity Type    Other Formation Date    11-14-2000 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    6,624.0000
# Shares Issued    1,656.0000 # Outstanding    1,656.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for P.T. Chicago Bridge & Iron

 

Page 141 of 147



--------------------------------------------------------------------------------

Pacific Rim Material Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Pacific Rim Material Supply Company, Ltd. Domestic Jurisdiction
   Cayman Islands Country    British West Indies Entity Type    Other Formation
Date    12-18-1997 Federal Tax ID    — Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Pacific Rim Material Supply
Company, Ltd.

 

 

Page 142 of 147



--------------------------------------------------------------------------------

Sarida Offshore Company

B.W.I.

Entity Vitals

 

Entity Name    Sarida Offshore Company Domestic Jurisdiction    B.W.I. Country
   Cayman Islands Entity Type    General Partnership Formation Date   
05-30-1985 Federal Tax ID    — Status    Active - Dormant Fiscal Year End    —

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Sarida Offshore Company

 

Page 143 of 147



--------------------------------------------------------------------------------

Southern Tropic Material Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Southern Tropic Material Supply Company, Ltd. Domestic
Jurisdiction    Cayman Islands Country    British West Indies Entity Type   
Other Formation Date    12-18-1997 Federal Tax ID    — Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Southern Tropic Material Supply
Company, Ltd.

 

Page 144 of 147



--------------------------------------------------------------------------------

Tank Constructors Limited

London

Entity Vitals

 

Entity Name    Tank Constructors Limited Domestic Jurisdiction    London Country
   United Kingdom Entity Type    Other Formation Date    01-01-1111 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Tank Constructors Limited

 

Page 145 of 147



--------------------------------------------------------------------------------

Woodlands International Insurance Company

Ireland

Entity Vitals

 

Entity Name    Woodlands International Insurance Company Domestic Jurisdiction
   Ireland Country    Ireland Entity Type    Other Formation Date    12-16-2003
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Ordinary Type    Common # Shares Authorized    5,000,000.0000 #
Shares Issued    860,000.0000 # Outstanding    860,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Ordinary    860,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Woodlands International
Insurance Company

 

Page 146 of 147



--------------------------------------------------------------------------------

World Bridge General Contracting Company

Iraq

Entity Vitals

 

Entity Name    World Bridge General Contracting Company Domestic Jurisdiction   
Iraq Country    Iraq Entity Type    Limited Liability Company Formation Date   
06-20-2011 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for World Bridge General
Contracting Company

 

End of Report hCue, Powering Good Corporate Governance - brought to you by CT
Corporation © 2012 , a Wolters Kluwer company

 

Page 147 of 147



--------------------------------------------------------------------------------

SCHEDULE 6.9

PENSIONS AND POST-RETIREMENT PLANS

 

    

Amount

(in $000s)

 

USA

   $ (63,252 ) 

Germany *

   $ (51,925 ) 

London

   $ (45,935 ) 

Netherlands - Insured Plan **

   $ (16,900 ) 

Canada

   $ (6,100 )    

 

 

 

Total

   $ (184,111 )    

 

 

 

 

* Unfunded in accordance with local law

** Annual premiums paid by Company to an insurance company, which bears the
pension obligation

 

CB&I

SCHEDULES TO AMENDMENT NO. 2



--------------------------------------------------------------------------------

SCHEDULE 6.17

ENVIRONMENTAL MATTERS

(a) (iii) A subsidiary of the Company is subject to a consent order at its
former facility in New Castle, Delaware.

Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006,
2007, 2008, 2009, 2010, 2011 and Form 10-Q for the three quarters of 2012.

(a) (iv) The Company and its subsidiaries have operated for many years at many
facilities at which there are or may have been landfills, waste piles,
underground storage tanks, aboveground storage tanks, surface impoundments and
hazardous waste storage facilities of all kinds, polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment or
asbestos containing materials.

(a) (v) A subsidiary of the Company was a minority shareholder in a company
which owned or operated wood treating facilities at sites in the United States,
some of which are currently under investigation, monitoring or remediation under
various environmental laws. With respect to some of these sites, the subsidiary
has been named a potentially responsible party (“PRP”) under the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) and similar
state laws. Without admitting any liability, the subsidiary has entered into a
consent decree with the federal government regarding one of these sites and has
had an administrative order issued against it with respect to another. Without
admitting any liability, the subsidiary has reached settlements at most sites,
which require the other PRP’s to perform the environmental clean-up. In July,
1996, a judgment in favor of the subsidiary was entered in the suit Aluminum
Company of America v. Beazer East, Inc. v. Chicago Bridge & Iron Company,
instituted in January 1991, before the U.S. District Court for the Western
District of Pennsylvania. On September 2, 1997, the United States Court of
Appeals for the Third Circuit affirmed the judgment in favor of the Subsidiary.
There were no further appeals.

(a) (vi) In December 2008, Trinity Industries, Inc, the current owner of the
Greenville, PA facilities previously owned the Company, filed suit against the
Company seeking apportionment of clean up costs of the property to be expended.
On April 4, 2012 the Federal Judge granted our Motion for Summary Judgment.
Trinity filed an appeal to the United States Court of Appeals for the Third
Circuit and the matter is being briefed and will be argued. On June 28, 2012
Trinity filed a Pennsylvania state court action against the Company seeking
apportionment of clean up costs under state law. We filed a Preliminary
Objection on September 7, 2012 and Trinity filed a brief in opposition on
September 26, 2012.

The Company has agreed to indemnify parties to whom it has sold facilities for
certain environmental liabilities arising from acts occurring before the dates
those facilities were transferred.

Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006,
2007, 2008, 2009, 2010, 2011 and Form 10-Q for the three quarters of 2012 .

 

CB&I

SCHEDULES TO AMENDMENT NO. 2